Exhibit 10.2

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT dated as of February 1, 2010 (this
“Security Agreement”) is being entered into among MODUSLINK GLOBAL SOLUTIONS,
INC., a Delaware corporation (the “Borrower Agent”), EACH OF THE UNDERSIGNED
SUBSIDIARIES OF THE BORROWER AGENT AND EACH OTHER PERSON WHO SHALL BECOME A
PARTY HERETO BY EXECUTION OF A SECURITY JOINDER AGREEMENT (together with the
Borrower Agent, collectively, the “Grantors”), and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for each of
the Secured Parties (as defined in Section 1 below).

RECITALS:

A. Certain of the Grantors are party to that certain Second Amended and Restated
Loan and Security Agreement dated as of October 31, 2005, by and among the
Administrative Agent, the lenders thereunder, and the borrowers thereto (as such
agreement heretofore has been amended, restated, modified or supplemented, the
“Existing Credit Agreement”).

B. The Grantors have requested that the Administrative Agent and the lenders
party to the Existing Credit Agreement amend and restate the Existing Credit
Agreement pursuant to a Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Grantors, the Administrative Agent, Bank of
America, N.A., as L/C Issuer, and the lenders from time to time party thereto
(the “Lenders”), and that the Lenders make available to the Grantors a revolving
credit facility with a letter of credit sublimit pursuant to the terms and
conditions set forth therein.

C. Certain additional extensions of credit may be made from time to time for the
benefit of the Grantors pursuant to certain Related Credit Arrangements (as
defined in the Credit Agreement).

D. It is a condition precedent to the Secured Parties’ obligations to make and
maintain such extensions of credit that the Grantors shall have executed and
delivered this Security Agreement to the Administrative Agent.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and Related Credit Arrangements,
the parties hereto agree as follows:

1. Certain Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. Terms
used in this Security Agreement that are not otherwise expressly defined herein
or in the Credit Agreement, and for which meanings are provided in the Uniform
Commercial Code of the State of Illinois (the “UCC”), shall have such meanings
unless the context requires otherwise. In addition, for purposes of this
Security Agreement, the following terms have the following definitions:

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Related Credit
Arrangements as to which arrangements satisfactory to the applicable Secured
Parties have been made), and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit as to which other arrangements with
respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made).



--------------------------------------------------------------------------------

“Non-UCC Collateral” means Collateral for which perfection is not governed by
the UCC.

“Qualifying Control Agreement” has the meaning set forth on Schedule 1 hereto.

“Secured Obligations” means (a) as to each Borrower, all of the Obligations,
including, the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) (i) under Credit Agreement and each
of the other Loan Documents (including this Security Agreement) to which it is
now or hereafter becomes a party, and (ii) any Related Credit Arrangements to
which any Loan Party is now or hereafter becomes a party, and (b) as to each
Guarantor, the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) (i) under any Loan Documents
(including this Security Agreement) to which it is now or hereafter becomes a
party, and (ii) any Related Credit Arrangements to which it is now or hereafter
becomes a party.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, any provider of Related Credit Arrangements to any Loan Party,
and each other holder from time to time of the Secured Obligations.

2. Grant of Security Interest. Each Grantor grants as collateral security for
the payment, performance and satisfaction of the Secured Obligations, to the
Administrative Agent for the benefit of the Secured Parties a continuing first
priority security interest in and to, and collaterally assigns to the
Administrative Agent for the benefit of the Secured Parties, all of the assets
and personal property of such Grantor or in which such Grantor has or may have
or acquire an interest or the power to transfer rights therein, whether now
owned or existing or hereafter created, acquired or arising and wheresoever
located, including the following:

(a) All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of or for services rendered or to be rendered by
such Grantor, including health-care-insurance receivables and all of such
Grantor’s rights with respect to any property represented thereby, whether or
not delivered, property returned by customers and all rights as an unpaid vendor
or lienor, including rights of stoppage in transit and of recovering possession
by proceedings including replevin and reclamation (collectively referred to
hereinafter as “Accounts”);

(b) All inventory, including all goods manufactured or acquired for sale or
lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account (collectively referred to hereinafter as “Inventory”);

(c) All goods, including all machinery, equipment, motor vehicles, parts,
supplies, apparatus, appliances, tools, patterns, molds, dies, blueprints,
fittings, furniture, furnishings, fixtures and articles of tangible personal
property of every description, and all computer programs embedded in any of the
foregoing and all supporting information relating to such computer programs
(collectively referred to hereinafter as “Equipment”);

 

2



--------------------------------------------------------------------------------

(d) All general intangibles, including all rights now or hereafter accruing to
such Grantor under contracts, leases, agreements or other instruments, including
all contracts or contract rights to perform or receive services, to purchase or
sell goods, or to hold or use land or facilities, and to enforce all rights
thereunder, all causes of action, corporate or business records, inventions,
patents and patent rights, rights in mask works, designs, trade names and
trademarks and all goodwill associated therewith, trade secrets, trade
processes, copyrights, licenses, permits, franchises, customer lists, computer
programs and software, all internet domain names and registration rights
thereto, all internet websites and the content thereof, all payment intangibles,
all claims under guaranties, tax refund claims, all rights and claims against
carriers and shippers, leases, all claims under insurance policies, all
interests in general and limited partnerships, limited liability companies, and
other Persons not constituting Investment Property (as defined below), all
rights to indemnification and all other intangible personal property and
intellectual property of every kind and nature (collectively referred to
hereinafter as “General Intangibles”);

(e) All deposit accounts, including demand, time, savings, passbook, or other
similar accounts maintained with any bank by or for the benefit of such Grantor
(collectively referred to hereinafter as “Deposit Accounts”);

(f) All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);

(g) All investment property other than (i) Excluded Equity Interests and
(ii) securities in Holdings held by Holdings pending cancellation, including the
Equity Interests more particularly described on Schedule 2(g) hereto, and all
securities, security entitlements, securities accounts, commodity contracts and
commodity accounts of or maintained for the benefit of such Grantor and other
property at any time and from time to time (i) declared or distributed in
respect of or in exchange for or on conversion of any of the foregoing or
(ii) by its or their terms exchangeable or exercisable for or convertible into
any of the foregoing (collectively referred to hereinafter as “Investment
Property”);

(h) All instruments, including all promissory notes (collectively referred to
hereinafter as “Instruments”);

(i) All documents, including warehouse receipts, bills of lading and other
documents of title (collectively referred to hereinafter as “Documents”);

(j) All rights to payment or performance under letters of credit including
rights to proceeds of letters of credit (“Letter-of-Credit Rights”), and all
guaranties, endorsements, Liens, other Guarantee obligations or supporting
obligations of any Person securing or supporting the payment, performance, value
or liquidation of any of the foregoing (collectively, with Letter-of-Credit
Rights, referred to hereinafter as “Supporting Obligations”);

(k) The commercial tort claims identified on Schedule 9(i) hereto, as such
Schedule may be supplemented from time to time in accordance with the terms
hereof (collectively referred to hereinafter as “Commercial Tort Claims”);

(l) All books and records relating to any of the forgoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and

 

3



--------------------------------------------------------------------------------

(m) All proceeds, products and replacements of, accessions to, and substitutions
for, any of the foregoing, including without limitation proceeds of insurance
policies insuring any of the foregoing.

All of the property and interests in property described in subsections
(a) through (m) are herein collectively referred to as the “Collateral.”

Notwithstanding the foregoing, the Collateral shall not include, and the
Grantors shall not be deemed to have granted a security interest in, Equity
Interests in any Subsidiary that is not a Domestic Subsidiary to the extent that
such Equity Interests, together with all other Equity Interests of such
Subsidiary previously included in the Collateral (if any), would represent
(A) if such Subsidiary is treated as a corporation for federal income tax
purposes, in excess of 65% of the total combined voting power of all Equity
Interests of such Subsidiary entitled to vote, and (B) in all other cases, in
excess of either (1) 65% of the total combined voting power of all Equity
Interests of such Subsidiary entitled to vote or (2) 65% of the value of such
Subsidiary.

3. Perfection. As of the date of execution of this Security Agreement or a
security joinder agreement (a “Security Joinder Agreement”) by each Grantor, as
applicable (with respect to each Grantor, its “Applicable Date”), such Grantor
shall have:

(a) furnished the Administrative Agent with duly authorized financing statements
(or approved financing statements provided by the Administrative Agent) in form,
number and substance suitable for filing, sufficient under applicable law, and
satisfactory to the Administrative Agent in order that upon the filing of the
same the Administrative Agent, for the benefit of the Secured Parties, shall
have a duly perfected security interest in all Collateral in which a security
interest can be perfected by the filing of financing statements;

(b) to the extent expressly required by the terms hereof or of the Credit
Agreement (taking into consideration the terms of the Post-Closing Agreement) or
otherwise as the Administrative Agent may request, furnished the Administrative
Agent with properly executed Qualifying Control Agreements, issuer
acknowledgments of the Administrative Agent’s interest in Letter-of-Credit
Rights, and evidence of the placement of a restrictive legend on tangible
chattel paper (and the tangible components of electronic Chattel Paper), and
taken appropriate action acceptable to the Administrative Agent sufficient to
establish the Administrative Agent’s control of electronic Chattel Paper (and
the electronic components of hybrid Chattel Paper), as appropriate, with respect
to Collateral for which such Perfection Action or Perfection Document is
required under this Agreement in which either (i) a security interest can be
perfected only by control or such restrictive legending, or (ii) a security
interest perfected by control or accompanied by such restrictive legending shall
have priority as against a lien creditor, a purchaser of such Collateral from
the applicable Grantor, or a security interest perfected by Persons not having
control or not accompanied by such restrictive legending, in each case in form
and substance acceptable to the Administrative Agent and sufficient under
applicable law so that the Administrative Agent, for the benefit of the Secured
Parties, shall have a security interest in all such Collateral perfected by
control;

(c) furnished the Administrative Agent with duly executed Intellectual Property
Security Agreements, to the extent applicable, each in form and substance
satisfactory to the Administrative Agent, in order that, upon the timely filing
of the same with the United States Patent and Trademark Office or the U.S.
Copyright Office, as applicable, the Administrative Agent, for the benefit of
the Secured Parties, shall have a duly perfected security interest in all

 

4



--------------------------------------------------------------------------------

Collateral comprising copyrights, patents and trademarks owned by a Grantor that
are the subject of a federal registration or pending application for
registration; and

(d) to the extent expressly required by the terms hereof or of the Credit
Agreement (taking into consideration the terms of the Post-Closing Agreement) or
otherwise as the Administrative Agent may request, delivered to the
Administrative Agent possession of all Collateral with respect to which either a
security interest can be perfected only by possession or a security interest
perfected by possession shall have priority as against Persons not having
possession, and including in the case of Instruments, Documents, and Investment
Property in the form of certificated securities, duly executed endorsements or
stock powers in blank, as the case may be, affixed thereto in form and substance
acceptable to the Administrative Agent and sufficient under applicable law so
that the Administrative Agent, for the benefit of the Secured Parties, shall
have a security interest in all such Collateral perfected by possession;

with the effect that the Liens conferred in favor of the Administrative Agent
shall be and remain duly perfected and of first priority subject only, to the
extent applicable, to Liens allowed to exist under Section 7.01 of the Credit
Agreement (“Permitted Liens”). All financing statements (including all
amendments thereto and continuations thereof), control agreements, Intellectual
Property Security Agreements, certificates, acknowledgments, stock powers and
other documents, electronic identification, restrictive legends, and instruments
furnished in connection with the creation, enforcement, protection, perfection
or priority of the Administrative Agent’s security interest in Collateral,
including such items as are described above in this Section 3, are sometimes
referred to herein as “Perfection Documents”. The delivery of possession of
items of or evidencing Collateral, causing other Persons to execute and deliver
Perfection Documents as appropriate, the filing or recordation of Perfection
Documents, the establishment of control over items of Collateral, and the taking
of such other actions as may be necessary or advisable in the determination of
the Administrative Agent to create, enforce, protect, perfect, or establish or
maintain the priority of, the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral is sometimes referred to
herein as “Perfection Action”.

4. Maintenance of Security Interest; Further Assurances.

(a) Each Grantor will from time to time at its own expense, deliver specific
assignments of Collateral or such other Perfection Documents, and take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Administrative Agent may reasonably request in
connection with the administration or enforcement of this Security Agreement or
related to the Collateral or any part thereof in order to carry out the terms of
this Security Agreement, to perfect, protect, maintain the priority of or
enforce the Administrative Agent’s security interest in the Collateral, subject
only to Permitted Liens, or otherwise to better assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder; provided, however, that no Grantor shall be required
to take Perfection Action with respect to Collateral located outside of the
United States or Non-UCC Collateral until the occurrence of an Event of Default.
Without limiting the foregoing, each Grantor hereby irrevocably authorizes the
Administrative Agent to file (with, or to the extent permitted by applicable
law, without the signature of the Grantor appearing thereon) financing
statements (including amendments thereto and initial financing statements in
lieu of continuation statements) or other Perfection Documents (including copies
thereof) showing such Grantor as “debtor” at such time or times and in all
filing offices as the Administrative Agent may from time to time determine to be
necessary or advisable to perfect or protect the rights of the Administrative
Agent and the Secured Parties hereunder, or otherwise to give effect to the
transactions herein contemplated, any of which Perfection Documents, at the
Administrative Agent’s election, may describe the Collateral as or including all
assets of the Grantor. Each

 

5



--------------------------------------------------------------------------------

Grantor hereby irrevocably ratifies and acknowledges the Administrative Agent’s
authority to have effected filings of Perfection Documents made by the
Administrative Agent prior to its Applicable Date.

(b) With respect to any and all Collateral, each Grantor agrees to do and cause
to be done all things necessary to perfect, maintain the priority of and keep in
full force the security interest granted in favor of the Administrative Agent
for the benefit of the Secured Parties, including, but not limited to, the
prompt payment upon demand therefor by the Administrative Agent of all fees and
expenses (including documentary stamp, excise or intangibles taxes) incurred in
connection with the preparation, delivery, or filing of any Perfection Document
or the taking of any Perfection Action to perfect, protect or enforce a security
interest in Collateral in favor of the Administrative Agent for the benefit of
the Secured Parties, subject only to Permitted Liens; provided, however, that no
Grantor shall be required to take Perfection Action with respect to Collateral
located outside of the United States or Non-UCC Collateral until the occurrence
of an Event of Default. All amounts not so paid when due shall constitute
additional Secured Obligations and (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

(c) Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to make or cause to be made appropriate disclosure
upon its financial statements of, the security interest granted hereunder to the
Administrative Agent for the benefit of the Secured Parties.

(d) Each Grantor agrees that, in the event any proceeds (other than goods) of
Collateral shall be or become commingled with other property not constituting
Collateral, then such proceeds may, to the extent permitted by law, be
identified by application of the lowest intermediate balance rule to such
commingled property.

(e) Each Grantor agrees that, upon the occurrence of an Event of Default, such
Grantor shall take all Perfection Action and deliver to the Administrative Agent
all Perfection Documents as the Administrative Agent may request with respect to
Collateral located outside of the United States and Non-UCC Collateral.

5. Receipt of Payment. In the event an Event of Default shall occur and be
continuing and a Grantor (or any of its Affiliates, subsidiaries, stockholders,
directors, officers, employees or agents) shall receive any proceeds of
Collateral, including without limitation monies, checks, notes, drafts or any
other items of payment, each Grantor shall hold all such items of payment in
trust for the Administrative Agent for the benefit of the Secured Parties, and
as the property of the Administrative Agent for the benefit of the Secured
Parties, separate from the funds and other property of such Grantor, and no
later than the first Business Day following the receipt thereof, at the election
of the Administrative Agent, such Grantor shall cause such Collateral to be
forwarded to the Administrative Agent for its custody, possession and
disposition on behalf of the Secured Parties in accordance with the terms hereof
and of the other Loan Documents.

6. Preservation and Protection of Collateral.

(a) The Administrative Agent shall be under no duty or liability with respect to
the collection, protection or preservation of the Collateral, or otherwise. Each
Grantor shall be responsible for the safekeeping of its Collateral, and in no
event shall the Administrative Agent have any responsibility for (i) any loss or
damage thereto or destruction thereof occurring or arising in any manner or
fashion from any cause, (ii) any diminution in the value thereof, or (iii)

 

6



--------------------------------------------------------------------------------

any act or default of any carrier, warehouseman, bailee or forwarding agency
thereof or other Person in any way dealing with or handling such Collateral.

(b) Each Grantor shall keep and maintain its tangible personal property
Collateral in good operating condition and repair, ordinary wear and tear (and
Dispositions permitted by the Credit Agreement) excepted. No Grantor shall
permit any such items to become a fixture to real property (unless such Grantor
has granted the Administrative Agent for the benefit of the Secured Parties a
Lien on such real property having a priority acceptable to the Administrative
Agent) or accessions to other personal property.

(c) Each Grantor agrees (i) to pay when due all taxes, charges and assessments
against the Collateral in which it has any interest, unless being contested in
good faith by appropriate proceedings diligently conducted and against which
adequate reserves have been established in accordance with GAAP applied on a
basis consistent with the application of GAAP in the Audited Financial
Statements and evidenced to the satisfaction of the Administrative Agent and
provided that all enforcement proceedings in the nature of levy or foreclosure
are effectively stayed, and (ii) to cause to be terminated and released all
Liens (other than Permitted Liens) on the Collateral. Upon the failure of any
Grantor to so pay or contest such taxes, charges, or assessments, or cause such
Liens to be terminated, the Administrative Agent at its option may pay or
contest any of them or amounts relating thereto (the Administrative Agent having
the sole right to determine the legality or validity and the amount necessary to
discharge such taxes, charges, Liens or assessments) but shall not have any
obligation to make any such payment or contest. All sums so disbursed by the
Administrative Agent, including all fees and expenses of counsel (collectively,
“Attorneys’ Costs”), court costs, expenses and other charges related thereto,
shall be payable on demand by the applicable Grantor to the Administrative Agent
and shall be additional Secured Obligations secured by the Collateral, and any
amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

7. Status of Grantors and Collateral Generally. Each Grantor represents and
warrants to, and covenants with, the Administrative Agent for the benefit of the
Secured Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:

(a) It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens) to the extent of their claims permitted under the Credit
Agreement at any time claiming the same or any interest therein adverse to the
Secured Parties. Upon the failure of any Grantor to so defend, the
Administrative Agent may do so at its option but shall not have any obligation
to do so. All sums so disbursed by the Administrative Agent, including
reasonable Attorneys’ Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Grantor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall bear interest from the date
of demand until paid in full at the Default Rate.

(b) It shall not (i) sell, assign, transfer, lease, license or otherwise dispose
of any of, or grant any option with respect to, the Collateral, except for
Dispositions and Liens permitted

 

7



--------------------------------------------------------------------------------

under the Credit Agreement, (ii) create or suffer to exist any Lien upon or with
respect to any of the Collateral except for the security interests created by
this Security Agreement and Permitted Liens, or (iii) take any other action in
connection with any of the Collateral that would materially impair the value of
the interest or rights of such Grantor in the Collateral taken as a whole or
that would materially impair the interest or rights of the Administrative Agent
for the benefit of the Secured Parties, except as specifically permitted under
the Credit Agreement.

(c) It has full power, legal right and lawful authority to enter into this
Security Agreement (and any Security Joinder Agreement applicable to it) and to
perform its terms, including the grant of the security interests in the
Collateral herein provided for.

(d) No authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or any other Person which has not been
given or obtained, as the case may be, is required either (i) for the grant by
such Grantor of the security interests granted hereby or for the execution,
delivery or performance of this Security Agreement (or any Security Joinder
Agreement) by such Grantor, or (ii) for the perfection of or the exercise by the
Administrative Agent, on behalf of the Secured Parties, of its rights and
remedies hereunder, except for action required by the Uniform Commercial Code,
laws applicable to patents, trademarks and copyrights and foreign laws
applicable to the Collateral located outside of the United States to perfect and
exercise remedies with respect to the security interest conferred hereunder.

(e) No effective financing statement or other Perfection Document similar in
effect, nor any other Perfection Action, covering all or any part of the
Collateral purported to be granted or taken by or on behalf of such Grantor (or
by or on behalf of any other Person and which remains effective as against all
or any part of the Collateral) has been filed in any recording office, delivered
to another Person for filing (whether upon the occurrence of a contingency or
otherwise), or otherwise taken, as the case may be, except such as pertain to
Liens which have been released and Permitted Liens and such as may have been
filed for the benefit of, delivered to, or taken in favor of, the Administrative
Agent for the benefit of the Secured Parties in connection with the security
interests conferred hereunder.

(f) Schedule 7(f) attached hereto contains true and complete information as to
each of the following: (i) the exact legal name of each Grantor as it appears in
its Organization Documents as of its Applicable Date and at any time during the
five (5) year period ending as of its Applicable Date (the “Covered Period”),
(ii) the jurisdiction of formation and form of organization of each Grantor, and
the identification number of such Grantor in its jurisdiction of formation (if
any), (iii) each address of the chief executive office of each Grantor as of its
Applicable Date and at any time during the Covered Period, and (iv) all trade
names or trade styles used by such Grantor as of its Applicable Date and at any
time during the Covered Period. No Grantor shall change its name, change its
jurisdiction of formation (whether by reincorporation, merger or otherwise),
change the location of its chief executive office, or utilize any additional
location where tangible personal property Collateral (including Account Records
and Account Documents) may be located, except in each case upon giving not less
than thirty (30) days’ prior written notice to the Administrative Agent and
taking or causing to be taken at such Grantor’s expense all such Perfection
Action, including the delivery of such Perfection Documents, as may be
reasonably requested by the Administrative Agent to perfect or protect, or
maintain the perfection and priority of, the Lien of the Administrative Agent
for the benefit of the Secured Parties in Collateral contemplated hereunder.

 

8



--------------------------------------------------------------------------------

(g) No Grantor shall engage in any consignment transaction in respect of
Collateral with an aggregate value exceeding $2,500,000, except for consignments
of Inventory by Grantor pursuant to which the Grantor shall have caused at its
expense to be prepared and executed such additional Perfection Documents and to
be taken such other Perfection Action as the Administrative Agent may deem
necessary or advisable to carry out the transactions contemplated by this
Security Agreement.

(h) No Grantor shall cause, suffer or permit tangible personal property
Collateral with an aggregate value exceeding $2,500,000 (i) to be evidenced by
any document of title (except for shipping documents as necessary or customary
to effect the receipt of raw materials or components or the delivery of
inventory to customers, in each case in the ordinary course of business) or
(ii) to be in the possession, custody or control of any warehouseman or other
bailee unless such location and Person are set forth on Schedule 2.02 of the
Credit Agreement or the Administrative Agent shall have received not less than
thirty (30) days’ prior written notice of each such transaction, Administrative
Agent shall have received a duly executed Qualifying Control Agreement from such
warehouseman or bailee, and the Grantor shall have caused at its expense to be
prepared and executed such additional Perfection Documents and to be taken such
other Perfection Action as the Administrative Agent may deem necessary or
advisable to carry out the transactions contemplated by this Security Agreement.

8. Inspection. The Administrative Agent (by any of its officers, employees and
agents), on behalf of the Secured Parties, shall have the right upon prior
notice to an executive officer of any Grantor, and at any reasonable times
during such Grantor’s usual business hours, to inspect the Collateral, all
records related thereto (and to make extracts or copies from such records), and
the premises upon which any of the Collateral is located, to discuss such
Grantor’s affairs and finances with any Person (other than Persons obligated on
any Accounts (“Account Debtors”) except as expressly otherwise permitted in the
Loan Documents) and to verify with any Person other than (except as expressly
otherwise permitted in the Loan Documents) Account Debtors the amount, quality,
quantity, value and condition of, or any other matter relating to, the
Collateral and, if an Event of Default has occurred and is continuing, to
discuss such Grantor’s affairs and finances with such Grantor’s Account Debtors
and to verify the amount, quality, value and condition of, or any other matter
relating to, the Collateral with such Account Debtors. Upon or after the
occurrence and during the continuation of an Event of Default, the
Administrative Agent may at any time and from time to time employ and maintain
on such Grantor’s premises a custodian selected by the Administrative Agent who
shall have full authority to do all acts necessary to protect the Administrative
Agent’s (for the benefit of the Secured Parties) interest. All expenses incurred
by the Administrative Agent, on behalf of the Secured Parties, by reason of the
employment of such custodian shall be paid by such Grantor on demand from time
to time and shall be added to the Secured Obligations secured by the Collateral,
and any amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

9. Specific Collateral.

(a) Accounts. With respect to its Accounts whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:

(i) Each Grantor shall keep accurate and complete records of its Accounts
consistent with its historical business practices, and shall provide the
Administrative Agent with such information relating to the status of then
existing Accounts as required in the Credit Agreement or otherwise as the
Administrative Agent shall reasonably request.

 

9



--------------------------------------------------------------------------------

(ii) All Account records and other documents relating to the Accounts are and
shall at all times be located only at such Grantor’s current chief executive
office as set forth on Schedule 7(f) attached hereto, such other locations as
are specifically identified on Schedule 7(f) attached hereto or Schedule 2.02 of
the Credit Agreement as an “Account Documents location.”

(iii) The Accounts are genuine, are in all material respects what they purport
to be, are not evidenced by an instrument or document or, if evidenced by an
instrument or document, are only evidenced by one original instrument or
document.

(iv) The Accounts cover bona fide sales and deliveries of Inventory and sales,
leases, licenses, or other dispositions of property usually dealt in by such
Grantor, or the rendition by such Grantor of services, to an Account Debtor in
the ordinary course of business.

(v) The amounts of the face value of any Account shown or reflected on any
schedule of accounts, invoice statement, or certificate delivered to the
Administrative Agent, are actually owing to such Grantor and are not contingent
for any reason; and there are no setoffs, discounts, allowances, claims,
counterclaims or disputes of any kind or description in an amount greater than
$1,000,000 in the aggregate, or greater than $500,000 individually, existing or
asserted with respect thereto and such Grantor has not made any agreement with
any Account Debtor thereunder for any deduction therefrom, except as may be
stated in a schedule of accounts and reflected in the calculation of the face
value of each respective invoice related thereto.

(vi) Except for conditions generally applicable to such Grantor’s industry and
markets, there are no facts, events, or occurrences known to such Grantor
pertaining particularly to any Accounts which are reasonably expected to
materially impair in any way the validity, collectibility or enforcement of
Accounts that would reasonably be likely, in the aggregate, to be of material
economic value, or in the aggregate materially reduce the amount payable
thereunder from the amount of the invoice face value shown on any schedule of
accounts, or on any certificate, contract, invoice or statement delivered to the
Administrative Agent with respect thereto.

(vii) The property or services giving rise thereto are not, and were not at the
time of the sale or performance thereof, subject to any Lien, claim, encumbrance
or security interest, except those of the Administrative Agent for the benefit
of Secured Parties and Permitted Liens.

(viii) In the event any amounts due and owing in excess of $500,000
individually, or $1,000,000 in the aggregate amount, are in dispute between any
Account Debtor and a Grantor (which shall include without limitation any dispute
in which an offset claim or counterclaim may result), such Grantor shall provide
the Administrative Agent with written notice thereof as soon as practicable,
explaining in detail the reason for the dispute, all claims related thereto and
the amount in controversy.

 

10



--------------------------------------------------------------------------------

(b) Inventory. With respect to its Inventory whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:

(i) Each Grantor shall keep accurate and complete records of Inventory
consistent with its historical business practices, and shall furnish to the
Administrative Agent upon request from time to time with such information
relating to the status of then existing Inventory as the Administrative Agent
shall reasonably request.

(ii) No Grantor shall, other than in the ordinary course of business in
connection with its sale, lease, license or other permitted Disposition, remove
any Inventory from locations listed on Schedule 2.02 of the Credit Agreement,
except where such Inventory is moved to another of such locations listed on
Schedule 2.02 of the Credit Agreement.

(iii ) If any Account Debtor returns any Inventory to a Grantor after shipment
thereof, and such return generates a credit in excess of $250,000 on any
individual Account or $500,000 in the aggregate on any Accounts of such Account
Debtor, such Grantor shall notify the Administrative Agent in writing of the
same as soon as practicable.

(c) Equipment. With respect to its Equipment whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:

(i) The Grantors shall maintain accurate, itemized records describing the kind,
type, quality, quantity and value of its Equipment consistent with its
historical business practices, and from time to time shall provide the
Administrative Agent, as the Administrative Agent shall reasonably request, with
a current schedule containing the foregoing information.

(iii) No Grantor shall, other than as expressly permitted under the Credit
Agreement, sell, lease, transfer, dispose of or remove any Equipment.

(d) Supporting Obligations. With respect to its Supporting Obligations whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that:

(i) Each Grantor shall (i) provide to the Administrative Agent from time to time
at the Administrative Agent’s request, a current list identifying in reasonable
detail each Supporting Obligation relating to any Collateral from a single
obligor in excess of $100,000, and (ii) upon the request of the Administrative
Agent from time to time following the occurrence and during the continuance of
any Default or Event of Default, deliver to the Administrative Agent the
originals of all documents evidencing or constituting such Supporting
Obligations, together with such other documentation (executed as appropriate by
the Grantor) and information as may be necessary to enable the Administrative
Agent to realize upon the Supporting Obligations in accordance with their
respective terms or transfer the Supporting Obligations as may be permitted
under the Loan Documents or by applicable law.

 

11



--------------------------------------------------------------------------------

(ii) With respect to each letter of credit giving rise to Letter-of-Credit
Rights that has an aggregate stated amount available to be drawn in excess of
$500,000, each Grantor shall provide written notice to the Administrative Agent
of such letter of credit (if such letter of credit is not included in the list
provided under Section 9(d)(i) above) and shall, at the request of the
Administrative Agent during the continuation of any Default or Event of Default,
cause the issuer thereof to execute and deliver to the Administrative Agent a
Qualifying Control Agreement.

(iii) With respect to each transferable letter of credit giving rise to
Letter-of-Credit Rights that has an aggregate stated amount available to be
drawn in excess of $500,000, each Grantor shall, at the Administrative Agent’s
request upon and during the continuance of any Default or Event of Default,
deliver to the Administrative Agent a duly executed, undated transfer form in
blank sufficient in form and substance under the terms of the related letter of
credit to effect, upon completion and delivery to the letter of credit issuer
together with any required fee, the transfer of such letter of credit to the
transferee identified in such form. Each Grantor hereby expressly authorizes the
Administrative Agent following the occurrence and during the continuance of any
Event of Default to complete and tender each such transfer form as transferor in
its own name or in the name, place and stead of the Grantor in order to effect
any such transfer, either to the Administrative Agent or to another transferee,
as the case may be, in connection with any sale or other disposition of
Collateral or for any other purpose permitted under the Loan Documents or by
applicable law.

(e) Investment Property. With respect to its Investment Property whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:

(i) Schedule 9(e) attached hereto contains a true and complete description of
(x) the name and address of each securities intermediary with which such Grantor
maintains a securities account in which Investment Property is or may at any
time be credited or maintained, and (y) all other Investment Property of such
Grantor other than Investment Property listed on Schedule 2(g) and other than
any Excluded Equity Interests.

(ii) Except with the express prior written consent of the Administrative Agent
in each instance and except with respect to Investment Property held or located
outside of the United States, all Investment Property (other than interests in
any limited liability company) shall be maintained at all times in the form of
(a) certificated securities, which certificates shall have been delivered to the
Administrative Agent together with duly executed undated stock powers (or other
applicable instruments of assignment and transfer) endorsed in blank pertaining
thereto, or (b) security entitlements credited to one or more securities
accounts, and if the value of any such account (together with all other
securities accounts not maintained with the Lenders) exceeds $5,000,000 (unless
such account is to be terminated pursuant to the Post-Closing Agreement), the
Administrative Agent shall have received (1) copies of the account agreement
between the applicable securities intermediary and the Grantor and the most
recent statement of account pertaining to such securities account (each
certified to be true and correct by an officer of the Grantor) and (2) a
Qualifying Control Agreement from the applicable securities intermediary which
remains in full force and effect and as to which the Administrative Agent has
not received any notice of termination. Without limiting the generality of the
foregoing, no Grantor shall cause, suffer or permit any Investment

 

12



--------------------------------------------------------------------------------

Property to be credited to or maintained in any securities account not existing
as of the date hereof and as listed, identified, and delivered to the
Administrative Agent in connection herewith except in each case upon giving not
less than thirty (30) days’ prior written notice to the Administrative Agent
and, with respect to all securities accounts the aggregate value of which
exceeds $5,000,000, taking or causing to be taken at such Grantor’s expense all
such Perfection Action, including the delivery of such Perfection Documents, as
may be reasonably requested by the Administrative Agent to perfect or protect,
or maintain the perfection and priority of, the Lien of the Administrative Agent
for the benefit of the Secured Parties in Collateral contemplated hereunder.

(iii) All dividends and other distributions with respect to any of the
Investment Property shall be subject to the security interest conferred
hereunder; provided, however, that cash dividends paid to a Grantor as record
owner of the Investment Property may be disbursed to and retained by such
Grantor so long as no Default or Event of Default shall have occurred and be
continuing, free from any Lien hereunder.

(iv) So long as no Default or Event of Default shall have occurred and be
continuing, the registration of Investment Property in the name of a Grantor as
record and beneficial owner shall not be changed and such Grantor shall be
entitled to exercise all voting and other rights and powers pertaining to
Investment Property for all purposes not inconsistent with the terms hereof or
of any Qualifying Control Agreement relating thereto.

(v) Upon the occurrence and during the continuance of any Default or Event of
Default, at the option of the Administrative Agent, all rights of the Grantors
to exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to clause (iv) immediately above shall cease and the
Administrative Agent may thereupon (but shall not be obligated to), at its
request, cause such Collateral to be registered in the name of the
Administrative Agent or its nominee or agent for the benefit of the Secured
Parties and/or exercise such voting or consensual rights and powers as appertain
to ownership of such Collateral, and to that end each Grantor hereby appoints
the Administrative Agent as its proxy, with full power of substitution, to vote
and exercise all other rights as a shareholder with respect to such Investment
Property upon the occurrence and during the continuance of any Default or Event
of Default, which proxy is coupled with an interest and is irrevocable until the
Facility Termination Date, and each Grantor hereby agrees to provide such
further proxies as the Administrative Agent may request; provided, however, that
the Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

(vi) Upon the occurrence and during the continuance of any Default or Event of
Default, all rights of the Grantors to receive and retain cash dividends and
other distributions upon or in respect to Investment Property pursuant to clause
(iii) above shall cease and shall thereupon be vested in the Administrative
Agent for the benefit of the Secured Parties, and each Grantor shall, or shall
cause, all such cash dividends and other distributions with respect to the
Investment Property to be promptly delivered to the Administrative Agent
(together, if the Administrative Agent shall request, with any documents related
thereto) to be held, released or disposed of by it hereunder or, at the option
of the Administrative Agent, to be applied to the Secured Obligations.

 

13



--------------------------------------------------------------------------------

(f) Deposit Accounts. With respect to its Deposit Accounts whether now existing
or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:

(i) Schedule 9(f) attached hereto contains a true and complete description of
(x) the name and address of each depositary institution in the United States
with which such Grantor maintains a Deposit Account, and (y) the number of any
certificate of deposit evidencing any deposit in any such Deposit Account or
otherwise held at such depositary institution. Contact information for each such
depositary institution is delivered to the Administrative Agent in connection
herewith.

(ii) Each Grantor shall provide written notice to the Administrative Agent of
any Deposit Accounts located in the United States in which aggregated collected
balances or deposits in excess of $250,000 are or may at any time be credited or
maintained, and such Grantor shall cause the depositary institutions where any
such Deposit Account is maintained to execute and deliver to the Administrative
Agent a Qualifying Control Agreement; provided, however, that such written
notice shall not be required with respect to such Deposit Accounts for which the
Administrative Agent has requested and received an executed Qualifying Control
Agreement. Without limiting the generality of the foregoing, no Grantor shall
cause, suffer or permit (x) any deposit to be evidenced by a certificate of
deposit of any length in maturity with any depositary institution other than the
Lenders if any Lender shall offer a certificate of deposit with a comparable
rate of return, (y) any deposit to be evidenced by a certificate of deposit of
longer than six months in maturity (to the extent not otherwise prohibited under
clause (x) above) unless such certificate of deposit is a negotiable instrument
and immediately upon receipt thereof such certificate shall have been delivered
to the Administrative Agent, together with a duly executed undated assignment in
blank affixed thereto, or (z) any Deposit Account not existing as of the date
hereof and as listed, identified, and delivered to the Administrative Agent in
connection herewith in which collected balances or deposits in excess of
$250,000 (in the aggregate with all Deposit Accounts at any depositary
institution at such time) are or may at any time be credited or maintained to be
opened or maintained except in each case upon giving not less than thirty
(30) days’ prior written notice to the Administrative Agent and taking or
causing to be taken at such Grantor’s expense all such Perfection Action,
including the delivery of such Perfection Documents, as may be reasonably
requested by the Administrative Agent to perfect or protect, or maintain the
perfection and priority of, the Lien of the Administrative Agent for the benefit
of the Secured Parties in Collateral contemplated hereunder.

(g) Chattel Paper. With respect to its Chattel Paper whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

(i) Each Grantor shall at all times retain sole physical possession of the
originals of all Chattel Paper (other than electronic Chattel Paper and the
electronic components of hybrid Chattel Paper); provided, however, that (x) upon
the request of the Administrative Agent upon the occurrence and during the
continuance of any Default or Event of Default, such Grantor shall immediately
deliver physical possession of Chattel Paper evidencing obligations in excess of
$1,000,000 to the Administrative Agent or its designee, and (y) in the event
that there shall be created more than one original counterpart of any physical
document that alone or in conjunction with any other physical or electronic
document constitutes Chattel Paper, then such counterparts shall be numbered
consecutively starting with “1” and such Grantor shall retain the counterpart
numbered “1”.

 

14



--------------------------------------------------------------------------------

(ii) All counterparts of all tangible Chattel Paper (and the tangible components
of hybrid Chattel Paper) evidencing obligations in excess of $1,000,000 shall
immediately upon the creation or acquisition thereof by any Grantor be
conspicuously legended as follows: “A FIRST PRIORITY SECURITY INTEREST IN THIS
CHATTEL PAPER HAS BEEN GRANTED TO BANK OF AMERICA, N.A., FOR ITSELF AND AS
ADMINISTRATIVE AGENT FOR CERTAIN SECURED PARTIES PURSUANT TO AN AMENDED AND
RESTATED SECURITY AGREEMENT DATED AS OF FEBRUARY 1, 2010, AS AMENDED FROM TIME
TO TIME. NO SECURITY INTEREST OR OTHER INTEREST IN FAVOR OF ANY OTHER PERSON MAY
BE CREATED BY THE TRANSFER OF PHYSICAL POSSESSION OF THIS CHATTEL PAPER OR OF
ANY COUNTERPART HEREOF EXCEPT BY OR WITH THE CONSENT OF THE AFORESAID
ADMINISTRATIVE AGENT AS PROVIDED IN SUCH SECURITY AGREEMENT.” In the case of
electronic Chattel Paper (including the electronic components of hybrid Chattel
Paper) evidencing obligations in excess of $1,000,000, no Grantor shall create
or acquire any such Chattel Paper unless, prior to such acquisition or creation,
it shall have taken such Perfection Action as the Administrative Agent may
require to perfect by control the security interest of the Administrative Agent
for the benefit of the Secured Parties in such Collateral.

(iii) Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Chattel
Paper, in any case in such a manner as could reasonably be expected to
materially adversely affect the value of affected Chattel Paper as collateral.

(h) Instruments. With respect to its Instruments whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

(i) Each Grantor shall (i) furnish to the Administrative Agent from time to time
at the Administrative Agent’s request, a current list identifying in reasonable
detail Instruments of which such Grantor is the payee or holder and having a
face amount payable in excess of $1,000,000, and (ii) upon the request of the
Administrative Agent from time to time following the occurrence and during the
continuance of any Default or Event of Default, deliver to the Administrative
Agent the originals of all such Instruments, together with duly executed undated
endorsements in blank affixed thereto and such other documentation and
information as may be necessary to enable the Administrative Agent to realize
upon the Instruments in accordance with their respective terms or transfer the
Instruments as may be permitted under the Loan Documents or by applicable law.

(ii) Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Instrument
having a face amount payable in excess of $1,000,000, in any case in such a
manner as could reasonably be expected to materially adversely affect the value
of affected Instrument as collateral.

 

15



--------------------------------------------------------------------------------

(i) Commercial Tort Claims. With respect to its Commercial Tort Claims whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that:

(i) Schedule 9(i) attached hereto contains a true and complete list of all
Commercial Tort Claims in which any Grantor has an interest and which have been
identified by a Grantor as of its Applicable Date, and as to which the Grantor
believes in good faith there exists the possibility of recovery (including by
way of settlement) of monetary relief in excess of $500,000 (“Grantor Claims”).
Each Grantor shall furnish to the Administrative Agent from time to time upon
its request a certificate of an officer of such Grantor referring to this
Section 9(i) and (x) identifying all Grantor Claims that are not then described
on Schedule 9(i) attached hereto and stating that each of such additional
Grantor Claims shall be deemed added to such Schedule 9(i) and shall constitute
a Commercial Tort Claim, a Grantor Claim, and additional Collateral hereunder,
and (y) summarizing the status or disposition of any Grantor Claims that have
been settled, or have been made the subject of any binding mediation, judicial
or arbitral proceeding, or any judicial or arbitral order on the merits, or that
have been abandoned. With respect to each such additional Grantor Claim, such
Grantor Claim shall be and become part of the Collateral hereunder from the date
such claim is identified to the Administrative Agent as provided above without
further action, and (ii) the Administrative Agent is hereby authorized at the
expense of the applicable Grantor to execute and file such additional financing
statements or amendments to previously filed financing statements, and take such
other action as it may deem necessary or advisable, to perfect the Lien on such
additional Grantor Claims conferred hereunder, and the Grantor shall, if
required by applicable law or otherwise at the request of the Administrative
Agent, execute and deliver such Perfection Documents and take such other
Perfection Action as the Administrative Agent may determine to be necessary or
advisable to perfect or protect the Lien of the Administrative Agent for the
benefit of the Secured Parties in such additional Grantor Claims conferred
hereunder.

(j) Internet Property Rights. With respect to its rights, titles and interests
in and to any internet domain names or registration rights relating thereto, and
any internet websites or the content thereof (collectively, “Internet Property
Rights”) whether now existing or hereafter created or acquired and wheresoever
located, each Grantor represents, warrants and covenants to the Administrative
Agent for the benefit of the Secured Parties that:

(i) Schedule 9(j) attached hereto contains a true and complete description of
(t) each internet domain name registered to such Grantor or in which such
Grantor has ownership, operating or registration rights, (u) the name and
address of the registrar for such internet domain name, (v) the name of each
internet website operated (whether individually or jointly with others) by such
Grantor, and (w) the name and address of each internet service provider through
whom each such website is operated. In connection herewith, the Grantors have
delivered or will cause to be delivered to the Administrative Agent a true and
complete description of (x) the registration identification information for each
internet domain name listed on Schedule 9(j), (y) the name and address of each
operator of each other internet site, internet search engine, internet directory
or Web browser with whom such Grantor maintains any advertising or linking
relationship which is material to the operation of or flow of internet traffic
to such Grantor’s website(s) listed on Schedule 9(j), and (z) each technology
licensing and other agreement that is material either to the operation of such
Grantor’s website(s) listed on Schedule 9(j) or to the advertising and linking
relationships described in clause (y), and the name and address of each other
party to such agreement.

 

16



--------------------------------------------------------------------------------

(ii) Such Grantor shall cause to be delivered to the Administrative Agent at or
prior to the Closing Date with respect to each internet domain name registered
to such Grantor an undated transfer document, duly executed in blank by such
Grantor and in the form required by the applicable internet domain name
registrar, sufficient to effect the transfer of each internet domain name to the
transferee thereof named in such transfer form upon delivery to such registrar.
Without limiting the generality of the foregoing, no Grantor shall acquire any
rights to any internet domain name not listed on Schedule 9(j) attached hereto
except in each case upon giving not less than thirty (30) days’ prior written
notice thereof to the Administrative Agent, which notice shall be accompanied by
an appropriate supplement to Schedule 9(j) reflecting such additional name, the
delivery of additional executed internet domain name transfer documents executed
in blank with respect thereto, and taking or causing to be taken at such
Grantor’s expense all such Perfection Action, including the delivery of such
Perfection Documents, as may be reasonably requested by the Administrative Agent
to perfect or protect, or maintain the perfection and priority of, the Lien of
the Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder. Without limiting the foregoing, each Grantor shall
furnish to the Administrative Agent and the Lenders such supplements to Schedule
9(j) from time to time as shall be necessary to keep such Schedule true and
complete at all times.

(iii) So long as no Default or Event of Default shall have occurred and be
continuing, the registration of Internet Property Rights in the name of a
Grantor shall not be changed and such Grantor shall be entitled to exercise all
rights and powers with respect thereto not inconsistent with the terms hereof.

(iv) Each Grantor hereby expressly authorizes the Administrative Agent following
the occurrence and during the continuance of any Event of Default to
(i) complete and tender each internet domain name transfer document in its own
name or in the name, place and stead of the Grantor in order to effect the
transfer of any internet domain name registration, either to the Administrative
Agent or to another transferee, as the case may be, and (ii) maintain, obtain
access to, and continue to operate, in its own name or in the name, place and
stead of such Grantor, such Grantor’s internet website and the contents thereof,
and all related advertising, linking and technology licensing and other
contractual relationships, in each case in connection with the maintenance,
preservation, operation, sale or other disposition of Collateral or for any
other purpose permitted under the Loan Documents or by applicable law.

10. Casualty and Liability Insurance Required.

(a) Each Grantor will keep the Collateral continuously insured against such
risks as are customarily insured against by businesses of like size and type
engaged in the same or similar operations, in each case in form and in amounts
with such terms and provisions as shall be reasonably satisfactory to
Administrative Agent.

(b) Each insurance policy obtained in satisfaction of the requirements of
Section 10(a):

(i) may be provided by blanket policies now or hereafter maintained by each or
any Grantor or by any Borrower;

 

17



--------------------------------------------------------------------------------

(ii) shall be issued by such insurer (or insurers) as shall be financially
responsible, of recognized standing and reasonably acceptable to the
Administrative Agent;

(iii) shall be in such form and have such provisions (including without
limitation the loss payable clause, the waiver of subrogation clause, the
deductible amount, if any, and the standard mortgagee endorsement clause) as are
generally considered standard provisions for the type of insurance involved and
are reasonably acceptable in all respects to the Administrative Agent;

(iv) shall prohibit cancellation or substantial modification, termination or
lapse in coverage by the insurer without at least thirty (30) days’ prior
written notice to the Administrative Agent, except for non-payment of premium,
as to which such policies shall provide for at least ten (10) days’ prior
written notice to the Administrative Agent;

(v) without limiting the generality of the foregoing, all insurance policies
carried on the Collateral shall (i) with respect to applicable property
insurance policies, name the Administrative Agent, for the benefit of the
Secured Parties, as loss payee and (ii) with respect to applicable liability
insurance policies, name the Administrative Agent and Lenders as parties insured
thereunder in respect of any claim for payment.

(c) Within 15 days after the expiration of any such policy, such Grantor shall
furnish the Administrative Agent with evidence satisfactory to the
Administrative Agent that the policy or certificate has been renewed or replaced
or is no longer required by this Security Agreement.

(d) Each Grantor hereby makes, constitutes and appoints the Administrative Agent
(and all officers, employees or agents designated by the Administrative Agent),
for the benefit of the Secured Parties, as such Grantor’s true and lawful
attorney (and agent-in-fact) for the purpose of making, settling and adjusting
claims under such policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item or payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect to such policies of insurance, which appointment is coupled with an
interest and is irrevocable; provided, however, that the powers pursuant to such
appointment shall be exercisable only upon the occurrence and during the
continuation of an Event of Default.

(e) In the event such Grantor shall fail to maintain, or fail to cause to be
maintained, the full insurance coverage required hereunder or shall fail to keep
any of its Collateral in good repair and good operating condition, the
Administrative Agent may (but shall be under no obligation to), without waiving
or releasing any Secured Obligation or Default or Event of Default by such
Grantor hereunder, contract for the required policies of insurance and pay the
premiums on the same or make any required repairs, renewals and replacements;
and all sums so disbursed by Administrative Agent, including reasonable
Attorneys’ Costs, court costs, expenses and other charges related thereto, shall
be payable on demand by such Grantor to the Administrative Agent, shall be
additional Secured Obligations secured by the Collateral, and (in addition to
other rights and remedies resulting from such nonpayment) shall bear interest
from the date of demand until paid in full at the Default Rate.

(f) The Net Proceeds of the liability insurance carried by each Grantor shall be
applied by such Grantor toward satisfaction of the claim or liability with
respect to which such insurance proceeds may be paid.

 

18



--------------------------------------------------------------------------------

(g) The Net Proceeds of the property insurance carried with respect to the
Collateral shall be paid to such Grantor and held by such Grantor in a separate
account and applied, as long as no Event of Default shall have occurred and be
continuing, as follows: after any loss under any such insurance and payment of
the proceeds of such insurance, each Grantor shall have a period of thirty
(30) days after payment of the insurance proceeds with respect to such loss to
elect to either (x) repair or replace the Collateral so damaged, (y) except with
regard to such Net Proceeds in an amount less than $500,000, deliver such Net
Proceeds to the Administrative Agent, for the benefit of the Secured Parties, as
additional Collateral or (z) apply such Net Proceeds to the acquisition of
tangible assets constituting Collateral used or useful in the conduct of the
business of such Grantor, subject to the provisions of this Security Agreement.
If such Grantor elects to repair or replace the Collateral so damaged, such
Grantor agrees the Collateral shall be repaired to a condition substantially
similar to or of better quality or higher value than its condition prior to
damage or replaced with Collateral in a condition substantially similar to or of
better quality or higher value than the condition of the Collateral so replaced
prior to damage. At all times during which an Event of Default shall have
occurred and be continuing, the Administrative Agent shall be entitled to
receive direct and immediate payment of the proceeds of such insurance and such
Grantor shall take all action as the Administrative Agent may reasonably request
to accomplish such payment. Notwithstanding the foregoing, in the event such
Grantor shall receive any such proceeds when an Event of Default exists, such
Grantor shall immediately deliver such proceeds to such Administrative Agent for
the benefit of the Secured Parties as additional Collateral, and pending such
delivery shall hold such proceeds in trust for the benefit of the Secured
Parties and keep the same segregated from its other funds.

(h) “Net Proceeds” when used with respect to any insurance proceeds shall mean
the gross proceeds from such proceeds, award or other amount, less all taxes,
fees and expenses (including Attorneys’ Costs) incurred in the realization
thereof.

(i) In case of any material damage to, destruction or loss of, or claim or
proceeding against, all or any material part of the Collateral pledged hereunder
by a Grantor, such Grantor shall give prompt notice thereof to the
Administrative Agent. Each such notice shall describe generally the nature and
extent of such damage, destruction, loss, claim or proceeding. Subject to
Section 10(d), each Grantor is hereby authorized and empowered to adjust or
compromise any loss under any such insurance other than losses relating to
claims made directly against any Secured Party as to which the liability
insurance of such Grantor is applicable.

(j) The provisions contained in this Security Agreement pertaining to insurance
shall be cumulative with any additional provisions imposing additional insurance
requirements with respect to the Collateral or any other property on which a
Lien is conferred under any Collateral Document.

11. Rights and Remedies Upon Event of Default. Upon the occurrence and during
the existence of an Event of Default, the Administrative Agent shall have the
following rights and remedies on behalf of the Secured Parties in addition to
any rights and remedies set forth elsewhere in this Security Agreement or the
other Loan Documents, all of which may be exercised with or, if allowed by law,
without notice to a Grantor:

(a) All of the rights and remedies of a secured party under the UCC or under
other applicable law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Security Agreement or any other
Loan Document;

 

19



--------------------------------------------------------------------------------

(b) The right to foreclose the Liens and security interests created under this
Security Agreement by any available judicial procedure or without judicial
process;

(c) The right to (i) enter upon the premises of a Grantor through self-help and
without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the
Administrative Agent’s claim and without any obligation to pay rent to such
Grantor, or any other place or places where any Collateral is located and kept,
and remove the Collateral therefrom to the premises of the Administrative Agent
or any agent of the Administrative Agent, for such time as the Administrative
Agent may desire, in order effectively to collect or liquidate the Collateral,
(ii) require such Grantor or any bailee or other agent of such Grantor to
assemble the Collateral and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties, and (iii) notify any or all Persons party to a Qualifying
Control Agreement or who otherwise have possession of or control over any
Collateral of the occurrence of an Event of Default and other appropriate
circumstances, and exercise control over and take possession or custody of any
or all Collateral in the possession, custody or control of such other Persons;

(d) The right to (i) exercise all of a Grantor’s rights and remedies with
respect to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto;
(iii) discharge and release all or any Payment Collateral; (iv) take control, in
any manner, of any item of payment or proceeds referred to in Section 5 above;
(v) prepare, file and sign a Grantor’s name on any proof of claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any
action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to any Collateral;
(vii) use the information recorded on or contained on a Grantor’s internet
website or otherwise in any data processing equipment and computer hardware and
software relating to any Collateral to which a Grantor has access; (viii) open
such Grantor’s mail and collect any and all amounts due to such Grantor from any
Account Debtors or other obligor in respect of Payment Collateral; (ix) take
over such Grantor’s post office boxes or make other arrangements as the
Administrative Agent, on behalf of the Secured Parties, deems necessary to
receive such Grantor’s mail, including notifying the post office authorities to
change the address for delivery of such Grantor’s mail to such address as the
Administrative Agent, on behalf of the Secured Parties, may designate;
(x) notify any or all Account Debtors or other obligor on any Payment Collateral
that such Payment Collateral has been assigned to the Administrative Agent for
the benefit of the Secured Parties and that Administrative Agent has a security
interest therein for the benefit of the Secured Parties (provided that the
Administrative Agent may at any time give such notice to an Account Debtor that
is a department, agency or authority of the United States government); each
Grantor hereby agrees that any such notice, in the Administrative Agent’s sole
discretion, may (but need not) be sent on such Grantor’s stationery, in which
event such Grantor shall co-sign such notice with the Administrative Agent if
requested to do so by the Administrative Agent; and (xi) do all acts and things
and execute all documents necessary, in Administrative Agent’s sole discretion,
to collect the Payment Collateral; and

(e) The right to sell all or any Collateral in its then existing condition, or
after any further manufacturing or processing thereof, at such time or times, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, with or

 

20



--------------------------------------------------------------------------------

without representations and warranties, all as the Administrative Agent, in its
sole discretion, may deem advisable. The Administrative Agent shall have the
right to conduct such sales on a Grantor’s premises or elsewhere and shall have
the right to use a Grantor’s premises without charge for such sales for such
time or times as the Administrative Agent may see fit. The Administrative Agent
may, if it deems it reasonable, postpone or adjourn any sale of the Collateral
from time to time by an announcement at the time and place of such postponed or
adjourned sale, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. Each Grantor agrees that the
Administrative Agent has no obligation to preserve rights to the Collateral
against prior parties or to marshal any Collateral for the benefit of any
Person. The Administrative Agent for the benefit of the Secured Parties is
hereby granted an irrevocable fully paid license or other right (including each
Grantor’s rights under any license or any franchise agreement), each of which
shall remain in full force and effect until the Facility Termination Date, to
use, without charge, each of the labels, patents, copyrights, names, trade
secrets, trade names, trademarks and advertising matter, or any property of a
similar nature owned or licensed by any Grantor, as it pertains to the
Collateral, in completing production of, advertising for sale and selling any
Collateral. If any of the Collateral shall require repairs, maintenance,
preparation or the like, or is in process or other unfinished state, the
Administrative Agent shall have the right, but shall not be obligated, to
perform such repairs, maintenance, preparation, processing or completion of
manufacturing for the purpose of putting the same in such saleable form as the
Administrative Agent shall deem appropriate, but the Administrative Agent shall
have the right to sell or dispose of the Collateral without such processing and
no Grantor shall have any claim against the Administrative Agent for the value
that may have been added to such Collateral with such processing. In addition,
each Grantor agrees that in the event notice is necessary under applicable law,
written notice mailed to such Grantor in the manner specified herein ten
(10) days prior to the date of public sale of any of the Collateral or prior to
the date after which any private sale or other disposition of the Collateral
will be made shall constitute commercially reasonable notice to such Grantor.
All notice is hereby waived with respect to any of the Collateral which
threatens to decline speedily in value or is of a type customarily sold on a
recognized market. The Administrative Agent may purchase all or any part of the
Collateral at public or, if permitted by law, private sale, free from any right
of redemption which is hereby expressly waived by such Grantor and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Secured Obligations. Each Grantor recognizes that the Administrative
Agent may be unable to effect a public sale of certain of the Collateral by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Securities Act”), and applicable state law, and may be otherwise
delayed or adversely affected in effecting any sale by reason of present or
future restrictions thereon imposed by governmental authorities (“Affected
Collateral”), and that as a consequence of such prohibitions and restrictions
the Administrative Agent may be compelled (i) to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire Affected Collateral for their own account, for
investment and not with a view to the distribution or resale thereof, or (ii) to
seek regulatory approval of any proposed sale or sales, or (iii) to limit the
amount of Affected Collateral sold to any Person or group. Each Grantor agrees
and acknowledges that private sales so made may be at prices and upon terms less
favorable to such Grantor than if such Affected Collateral was sold either at
public sales or at private sales not subject to other regulatory restrictions,
and that the Administrative Agent has no obligation to delay the sale of any
Affected Collateral for the period of time necessary to permit the Grantor or
any other Person to register or otherwise qualify them under or exempt them from
any applicable restriction, even if such Grantor or other Person would agree to
register or otherwise qualify or exempt such Affected Collateral so as to permit
a public sale under the Securities Act or applicable state law. Each Grantor
further agrees, to the extent permitted by applicable law, that the use of
private sales made under the foregoing circumstances to dispose of

 

21



--------------------------------------------------------------------------------

Affected Collateral shall be deemed to be dispositions in a commercially
reasonable manner. Each Grantor hereby acknowledges that a ready market may not
exist for Affected Collateral that is not traded on a national securities
exchange or quoted on an automated quotation system.

The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral in accordance with the foregoing shall be applied
first to the expenses (including all Attorneys’ Costs) of retaking, holding,
storing, processing and preparing for sale, selling, collecting, liquidating and
the like, and then to the satisfaction of all Secured Obligations in accordance
with the terms of Section 8.03 of the Credit Agreement. Each Grantor shall be
liable to the Administrative Agent, for the benefit of the Secured Parties, and
shall pay to the Administrative Agent, for the benefit of the Secured Parties,
on demand any deficiency which may remain after such sale, disposition,
collection or liquidation of the Collateral in accordance with the foregoing.

12. Attorney-in-Fact. Each Grantor hereby appoints the Administrative Agent as
the Grantor’s attorney-in-fact for the purposes of carrying out the provisions
of this Security Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided, that the Administrative Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of an
Event of Default. Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right and power

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (a) above;

(c) to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Administrative Agent’s possession or the Administrative Agent’s control, and
deposit the same to the account of the Administrative Agent, for the benefit of
the Secured Parties, on account and for payment of the Secured Obligations.

(d) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative
Agent, for the benefit of the Secured Parties, with respect to any of the
Collateral; and

(e) to execute, in connection with any sale or other disposition of Collateral
provided for herein, any endorsement, assignments, or other instruments of
conveyance or transfer with respect thereto.

13. Reinstatement. The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 13 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of

 

22



--------------------------------------------------------------------------------

this Security Agreement in any manner, including but not limited to termination
upon occurrence of the Facility Termination Date.

14. Certain Waivers by the Grantors. Each Grantor waives to the extent permitted
by applicable law (a) any right to require any Secured Party or any other
obligee of the Secured Obligations to (x) proceed against any Person or entity,
including without limitation any Loan Party, (y) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (z) pursue any
other remedy in its power; (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, and (d) any right to enforce any remedy which any Secured Party
or any other obligee of the Secured Obligations now has or may hereafter have
against any other Person and any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Administrative
Agent for the benefit of the Secured Parties. Each Grantor authorizes each
Secured Party and each other obligee of the Secured Obligations without notice
(except notice required by applicable law) or demand and without affecting its
liability hereunder or under the Loan Documents from time to time to: (i) take
and hold security, other than the Collateral herein described, for the payment
of such Secured Obligations or any part thereof, and exchange, enforce, waive
and release the Collateral herein described or any part thereof or any such
other security; and (ii) apply such Collateral or other security and direct the
order or manner of sale thereof as such Secured Party or obligee in its
discretion may determine.

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

15. Continued Powers. Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.

16. Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Security Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any Secured Party under any other Loan Document or by virtue of any statute
or rule of law. Any forbearance or failure or delay by the Administrative Agent
in exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.

17. Anti-Marshaling Provisions. The right is hereby given by each Grantor to the
Administrative Agent, for the benefit of the Secured Parties, to make releases
(whether in whole or in part) of all or any part of the Collateral agreeable to
the Administrative Agent without notice to, or the consent, approval or
agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred hereunder, nor
release any Grantor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right

 

23



--------------------------------------------------------------------------------

to determine the order in which any or all of the Collateral shall be subjected
to the remedies provided in this Security Agreement. Each Grantor hereby waives
any and all right to require the marshaling of assets in connection with the
exercise of any of the remedies permitted by applicable law or provided herein
or in any other Loan Document.

18. Entire Agreement. This Security Agreement and each Security Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements and understandings, inducements, commitments or
conditions, express or implied, oral or written, except as contained in the Loan
Documents. The express terms hereof and of the Security Joinder Agreements
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof or thereof. Neither this Security
Agreement nor any Security Joinder Agreement nor any portion or provision hereof
or thereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Credit Agreement.

19. Third Party Reliance. Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Security Joinder Agreements as conclusive evidence
of the right of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.

20. Binding Agreement; Assignment. This Security Agreement and each Security
Joinder Agreement, and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto, and to
their respective successors and assigns, except that no Grantor shall be
permitted to assign this Security Agreement, any Security Joinder Agreement or
any interest herein or therein or, except as expressly permitted herein or in
the Credit Agreement, in the Collateral or any part thereof or interest therein.
Without limiting the generality of the foregoing sentence of this Section 20,
any Lender may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof (concerning
assignments and participations). All references herein to the Administrative
Agent and to the Secured Parties shall include any successor thereof or
permitted assignee, and any other obligees from time to time of the Secured
Obligations.

21. Related Treasury Management Agreements and Related Swap Contracts. No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Security Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Security Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangement have
been made with respect to, the Secured Obligations arising under Related Credit
Arrangements to the extent the Administrative Agent has received written notice
of such Obligations, together with such supporting documentation as it may
request, from the applicable Secured Party. Each Secured Party not a party to

 

24



--------------------------------------------------------------------------------

the Credit Agreement that obtains the benefit of this Security Agreement shall
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.

22. Severability. The provisions of this Security Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Security Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

23. Counterparts. This Security Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security
Agreement to produce or account for more than one such counterpart executed by
the Grantor against whom enforcement is sought. Without limiting the foregoing
provisions of this Section 23, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Security Agreement.

24. Termination. Subject to the provisions of Section 13, this Security
Agreement and each Security Joinder Agreement, and all obligations of the
Grantors hereunder (excluding those obligations and liabilities that expressly
survive such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date. Upon such
termination of this Security Agreement, the Administrative Agent shall, at the
request and sole expense of the Grantors, promptly deliver to the Grantors such
termination statements and take such further actions as the Grantors may
reasonably request to terminate of record, or otherwise to give appropriate
notice of the termination of, any Lien conferred hereunder.

25. Notices. Any notice required or permitted hereunder shall be given (a) with
respect to each Borrower, at the address for the giving of notice then in effect
under the Credit Agreement, (b) with respect to any Grantor, at the address then
in effect for the giving of notices to such Grantor under the Guaranty to which
it is a party, and (c) with respect to the Administrative Agent or a Lender, at
the Administrative Agent’s address indicated in Schedule 10.02 of the Credit
Agreement. All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Schedule 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.

26. Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Security Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Grantor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned to the Administrative Agent for the benefit of the
Secured Parties all Collateral in which it has at its Applicable Date or
thereafter acquires any interest or the power to transfer, and all references
herein and in the other Loan Documents to the Grantors or to the parties to this
Security Agreement shall be deemed to include such Person as a Grantor
hereunder. Each Security Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Grantor executing such Security Joinder Agreement
and its property. Each of the applicable Schedules attached hereto shall be
deemed amended and supplemented without further action by such information
reflected on the Supplemental Schedules.

 

25



--------------------------------------------------------------------------------

27. Rules of Interpretation. The rules of interpretation contained in
Section 1.03 of the Credit Agreement shall be applicable to this Security
Agreement and each Security Joinder Agreement and are hereby incorporated by
reference. All representations and warranties contained herein shall survive the
delivery of documents and any Credit Extensions referred to herein or secured
hereby.

28. Governing Law; Waivers.

(a) THIS SECURITY AGREEMENT AND EACH SECURITY JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS; PROVIDED THAT (i) WITH RESPECT TO THOSE INSTANCES IN WHICH THE
APPLICABLE CHOICE OF LAWS RULES OF SUCH STATE, INCLUDING SECTION 9-301 OF THE
UCC, REQUIRE THAT THE MANNER OF CREATION OF A SECURITY INTEREST IN SPECIFIC
COLLATERAL OR THE MANNER OR EFFECT OF PERFECTION OR NONPERFECTION OR THE RULES
GOVERNING PRIORITY OF SECURITY INTERESTS ARE TO BE GOVERNED BY THE LAWS OF
ANOTHER JURISDICTION, THEN THE LAWS OF SUCH OTHER JURISDICTION SHALL GOVERN SUCH
MATTERS, (ii) EACH CONTROL AGREEMENT (INCLUDING EACH QUALIFYING CONTROL
AGREEMENT) APPLICABLE TO ANY SECURITIES ACCOUNT OR DEPOSIT ACCOUNT SHALL BE
GOVERNED BY THE LAWS OF THE JURISDICTION SPECIFIED IN SUCH CONTROL AGREEMENT, OR
OTHERWISE BY THE LAWS OF THE JURISDICTION THAT GOVERN THE SECURITIES ACCOUNT OR
DEPOSIT ACCOUNT TO WHICH SUCH CONTROL AGREEMENT RELATES, AND (iii) IN THOSE
INSTANCES IN WHICH THE LAWS OF THE JURISDICTION IN WHICH COLLATERAL IS LOCATED
GOVERN MATTERS PERTAINING TO THE METHODS AND EFFECT OF REALIZING ON COLLATERAL,
SUCH LAWS SHALL BE GIVEN EFFECT WITH RESPECT TO SUCH MATTERS.

(b) EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
OR ANY SECURITY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF
COOK, STATE OF ILLINOIS, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND
DELIVERY OF THIS SECURITY AGREEMENT OR A SECURITY JOINDER AGREEMENT, EXPRESSLY
WAIVES ANY OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING OF THE
VENUE OR TO THE JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c) EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF SUCH PARTY PROVIDED IN SECTION 25 OR BY ANY OTHER METHOD OF
SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF
ILLINOIS.

 

26



--------------------------------------------------------------------------------

(d) NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT OR THE
OTHER LOAN DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY OTHER PARTY OR ANY OF
SUCH PARTY’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT PERMITTED
BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GRANTOR HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT
OF ANY SUCH SUIT, ACTION OR PROCEEDING, THE JURISDICTION OF ANY OTHER COURT OR
COURTS WHICH NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR
OTHERWISE, MAY BE AVAILABLE UNDER APPLICABLE LAW.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT OR
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE
FUTURE BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY EXPRESSLY WAIVES,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO
TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f) EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

29. Additional Interests. If any Grantor shall at any time acquire or hold any
additional Investment Property, including any Investment Property issued by any
Subsidiary not listed on Schedule 2(g) hereto which are required to be subject
to a Lien pursuant to a Collateral Document by the terms hereof or of any
provision of the Credit Agreement (any such shares being referred to herein as
the “Additional Interests”), such Grantor shall deliver to the Administrative
Agent for the benefit of the Secured Parties (i) a Security Agreement Supplement
in the form of Exhibit B hereto with respect to such Additional Interests duly
completed and executed by such Grantor and (ii) any other document required in
connection with such Additional Interests as described in Sections 3 and 9. Each
Grantor shall comply with the requirements of this Section 29 promptly upon the
acquisition of any such Additional Interests or, in the case of Additional
Interests to which Section 6.12 of the Credit Agreement applies, within the time
period specified in such Section or elsewhere in the Credit Agreement with
respect to such Additional Interests; provided, however, that the failure to
comply with the provisions of this Section 29 shall not impair the Lien on
Additional Interests conferred hereunder.

[Signature page follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amended and Restated
Security Agreement on the day and year first written above.

 

GRANTOR: MODUSLINK GLOBAL SOLUTIONS, INC. By:  

/s/ Brian J. O’Donnell

Name:   Brian J. O’Donnell Title:   Treasurer MODUS MEDIA, INC. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary MODUSLINK CORPORATION By:  

/s/ Brian J. O’Donnell

Name:   Brian J. O’Donnell Title:   Treasurer MODUSLINK PTS, INC. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary SOL HOLDINGS, INC. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary MODUS MEDIA INTERNATIONAL (IRELAND)
LIMITED By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary



--------------------------------------------------------------------------------

MODUSLINK OPEN CHANNEL SOLUTIONS, INC. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary TECH FOR LESS LLC By:  

/s/ Brian J. O’Donnell

Name:   Brian J. O’Donnell Title:   Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Bozena Janociak

Name:   Bozena Janociak Title:   Assistant Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

For purposes of this Security Agreement, a “Qualifying Control Agreement” shall
mean each of the following, as applicable to the respective items or types of
property in which the Grantor now has or may hereafter acquire an interest:

(a) With respect to Investment Property credited to any securities account, an
agreement executed by the applicable securities intermediary substantially in
the form of Schedule 1-A hereto or in such other form as may be consented to by
the Administrative Agent in its discretion;

(b) With respect to Deposit Accounts or tangible personal property Collateral in
the possession, custody or control of any warehouseman or other bailee, an
acknowledgment and agreement executed by the depositary institution or bailee
(each, a “Custodian”), as the case may be, and (as to Deposit Accounts) the
applicable Grantor, in form and substance acceptable to the Administrative Agent
and in which the Custodian (i) acknowledges the Lien created hereunder (and, in
the case of any Custodian of tangible personal property, that such Custodian
holds such Collateral for the Administrative Agent for the benefit of the
Secured Parties), (ii) agrees to discontinue accepting requests or demands from
or on behalf of the applicable Grantor for access to or possession of any
Collateral of which it is Custodian upon receipt of notice from the
Administrative Agent that a Default or Event of Default has occurred and is
continuing (a “Default Notice”), until such time as the Administrative Agent may
furnish it with a subsequent notice that such Default or Event of Default has
been cured or waived, (iii) agrees that it will comply with instructions from
the Administrative Agent directing the disposition of the Collateral of which it
is Custodian, without requiring further consent from the Grantor, following
receipt of any Default Notice from the Administrative Agent, (iv) agrees that it
will not consent to or acknowledge any Lien on Collateral of which it is
Custodian in favor of any other Person and, as to Deposit Accounts only, agrees
that it will not permit any withdrawals from such deposit accounts, until it
receives notice from the Administrative Agent that all Liens on such Collateral
in favor of the Secured Parties have been released or terminated, (v) agrees to
waive or subordinate to the Lien conferred hereunder, on terms acceptable to the
Administrative Agent, any lien, claim, or right of setoff or recoupment (whether
statutory or consensual) in favor of the Custodian on any of the Collateral;
provided, however, Deposit Account Custodians may retain a prior Lien solely for
the payment of routine deposit account maintenance and activity charges and the
reversal of provisional credits, and (vi) in the case of any warehouseman or
other bailee of tangible personal property collateral, agrees to deliver (and
accompanies such agreement with any then existing) warehouse receipts or other
Documents pertaining to such Collateral;

(c) With respect to Letter-of-Credit Rights, an acknowledgment and agreement of
the issuer or other applicable person nominated to accept drafts and or effect
payment thereunder (the “Issuer”) of the related letter of credit in form and
substance acceptable to the Administrative Agent and in which the Issuer
(i) consents to and acknowledges the Lien in favor of the Administrative Agent
conferred hereunder in proceeds of drawings under the related letter of credit,
(ii) agrees that it will not acknowledge any Lien in favor of any other Person
on Letter-of-Credit Rights until it receives notice from the Administrative
Agent that all Liens on such Collateral in favor of the Secured Parties have
been released or terminated, and (iii) to the extent not inconsistent with the
express terms of the related letter of credit, agrees that upon receipt of
notice from the Administrative Agent that an Event of Default has occurred and
is continuing, it

 

S-1



--------------------------------------------------------------------------------

will make all payments of drawings honored by it under the related letter of
credit to the Administrative Agent, notwithstanding any contrary instruction
received from the Grantor; and

(d) With respect to any Investment Property in the form of uncertificated
securities, an agreement of the issuer of such Investment Property in form and
substance acceptable to the Administrative Agent sufficient to confer control
(within the meaning of Section 9-106 of the UCC) over such property and
containing such other terms and provisions as the Administrative Agent may
reasonably request.

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 1-A

COLLATERAL ACCOUNT CONTROL AGREEMENT

(BANK OF AMERICA, N.A.)

[(DATE)]

Banc of America Securities LLC

Mutual Fund Operations, NC1-004-03-45

200 North College Street

Charlotte, NC 28255

Whereas,                                                              
(“Pledgor”, whether one or more), has granted to Bank of America, N.A., as
administrative agent for certain lenders (in such capacity, the “Pledgee”), a
security interest in Account number                      (the “Collateral
Account”, whether one or more) held by Banc of America Securities LLC (the
“Securities Intermediary”), together with all financial assets, investment
property, securities, cash and other property now or hereafter held therein, and
the proceeds thereof, including without limitation dividends payable in cash or
stock and shares or other proceeds of conversions or splits of any securities in
the Collateral Account (collectively, the “Collateral”).

Whereas, Pledgor, Pledgee and the Securities Intermediary agree that the
Collateral Account is a “securities account” within the meaning of Article 8 of
the Uniform Commercial Code of the State of New York (the “UCC”) and that all
Collateral held in the Collateral Account will be treated as financial assets
under the UCC.

In connection therewith, the parties hereto agree (which agreement by the
Pledgor will be construed as instructions to the Securities Intermediary):

 

1. The Securities Intermediary is instructed to register the pledge on its
books. Securities Intermediary shall hold all certificated securities that
comprise all or part of the Collateral with proper endorsements to the
Securities Intermediary or in blank, or will deliver possession of such
certificated securities to the Pledgee.

 

2. The Securities Intermediary is instructed to deliver to the Pledgee copies of
monthly statements on the Collateral Account.

 

3. The Collateral Account will be styled: “[Pledgor] Collateral Account for Bank
of America, N.A.”

 

4. All dividends, interest, gains and other profits with respect to the
Collateral Account will be reported in the name and tax identification number of
Pledgor.

 

5. The Securities Intermediary is authorized to accept and act upon
instructions, directions, and orders from Pledgor with respect to the Collateral
Account, the Collateral, any interest therein, or the proceeds thereof,
including but not limited to instructions, directions, and orders for the sale,
transfer, free delivery, release or other disposition of the Collateral, any
interest therein, or the proceeds thereof, in each case without the prior
consent of Pledgee, until the Securities Intermediary has received and had a
reasonable opportunity to act upon a written notice from Pledgee which states
that Pledgee is exercising exclusive control over the Collateral Account

 

S-1



--------------------------------------------------------------------------------

 

(“Notice of Exclusive Control”). A Notice of Exclusive Control (Exhibit A) shall
designate the account, person or other location to which the financial assets in
the Collateral Account, and cash dividends, interest, income, earnings, and
other distributions received with respect thereto, shall thereafter be
delivered. Notwithstanding the foregoing, the Securities Intermediary shall at
all times be entitled to apply the Collateral, any part thereof, any interest
therein, or the proceeds thereof to the satisfaction of an Unsubordinated
Obligation (as defined below) owed to it.

 

6. The Pledgor authorizes the Securities Intermediary, and the Securities
Intermediary agrees, to comply with any order or instruction from Pledgee
concerning the Collateral Account, including an order or instruction directing
sale, transfer (to the extent that the Collateral is transferable) or redemption
of all or part of the Collateral and the remittance of the proceeds thereof, if
any, to Pledgee, without further consent by the Pledgor. Securities Intermediary
shall have no responsibility or liability to the Pledgor for complying with any
order or instruction, whether oral or written, concerning the Collateral
Account, the Collateral, any interest therein, or the proceeds thereof
originated by Pledgee and shall have no responsibility to investigate the
appropriateness of any such order or instruction, even if the Pledgor notifies
the Securities Intermediary that Pledgee is not legally entitled to originate
any such order or instruction. Securities Intermediary shall have no
responsibility or liability to Pledgee for complying with any order or
instruction, whether oral or written, concerning the Collateral Account, the
Collateral, any interest therein, or the proceeds thereof originated by the
Pledgor except to the extent such compliance would cause the Securities
Intermediary to violate (i) paragraph 5 hereof or (ii) written orders or
instructions previously received from Pledgee, including without limitation, a
Notice of Exclusive Control, but only to the extent Securities Intermediary has
had reasonable opportunity to act thereon. Securities Intermediary shall be able
to rely upon any notice, order or instruction that it reasonably believes to be
genuine. Securities Intermediary shall have no responsibility or liability to
Pledgee with respect to the value of the Collateral Account or any of the
Collateral. This Agreement does not create any obligation or duty on the part of
Securities Intermediary other than those expressly set forth herein.

 

7. The Pledgor agrees to indemnify and hold the Securities Intermediary, its
directors, officers, employees, and agents harmless from and against any and all
claims, causes of action, liabilities, losses, lawsuits, demands, damages, costs
and expenses, including without limitation court costs and reasonable attorneys’
fees and expenses and allocated costs of in house counsel, that may arise out of
or in connection with this Agreement or any action taken or not taken pursuant
hereto, except to the extent caused by Securities Intermediary’s gross
negligence or willful misconduct. The obligations of the Pledgor set forth in
this paragraph 7 shall survive the termination of this Agreement.

 

8. The Securities Intermediary is instructed that the Collateral Account is to
remain a “cash account” within the meaning of Regulation T issued by the Board
of Governors of the Federal Reserve System. The Securities Intermediary
represents that it has not received notice regarding any lien, encumbrance or
other claim to the Collateral or the Collateral Account from any other person
and has not entered into an agreement with any third party to act on such third
party’s instructions without further consent of the Pledgor. The Securities
Intermediary further agrees not to enter into any such agreement with any third
party.

 

9.

The Securities Intermediary subordinates to the lien and security interest of
the Pledgee any right of setoff, encumbrance, security interest, lien or other
claim that it may have against the Collateral, except for any lien, claim,
encumbrance or right of set off against the Collateral Account for (i) customary
commissions and fees arising from permitted trading activity within

 

S-2



--------------------------------------------------------------------------------

 

the Collateral Account, and (ii) payment owed to Securities Intermediary for
open trade commitments for the purchase and/or sale of financial assets in and
for the Collateral Account (the “Unsubordinated Obligations”).

 

10. To the extent a conflict exists between the terms of this Agreement and any
account agreement between the Pledgor and the Securities Intermediary, the terms
of this Agreement will control, provided that this Agreement shall not alter or
affect any mandatory arbitration provision currently in effect between
Securities Intermediary and the Pledgor.

 

11. The terms of this Agreement may not be modified except by a writing signed
by all parties hereto.

 

12. Securities Intermediary reserves the right, unilaterally, to terminate this
Agreement, such termination to be effective thirty (30) days after written
notice thereof is given to Pledgor and Pledgee. In the event that it is not
possible or practicable, in the judgment of the Securities Intermediary, to
transfer the Collateral or deliver the Collateral to any other party, the
Securities Intermediary will sell such assets and deliver the proceeds according
to the instructions provided by the Pledgee or the joint instructions given by
the Pledgee and Pledgor. Nothing set forth in this provision shall be deemed to
limit the right of Pledgee to issue orders or instructions to the Securities
Intermediary pursuant to paragraph 6 hereof. Pledgee may terminate this
Agreement by giving notice to Securities Intermediary and Pledgor. Termination
shall not affect any of the rights or liabilities of the parties hereto incurred
before the date of termination.

 

13. This Agreement sets forth the entire agreement of the parties with respect
to the subject matter hereof, and, subject to paragraph 10 above, supersedes any
prior agreement and contemporaneous oral agreements of the parties concerning
its subject matter.

 

14. Except as otherwise expressly provided herein, any notice, order,
instruction, request or other communication required or permitted to be given
under this Agreement shall be in writing and may be delivered in person, sent by
facsimile or other electronic means if electronic confirmation of error free
receipt is received, or sent by United States mail, postage prepaid, addressed
to the party at the address set forth below.

 

15. The Securities Intermediary will be excused from failing to act or delay in
acting, and no such failure or delay shall constitute a breach of this Agreement
or otherwise give rise to any liability of the Securities Intermediary, if
(i) such failure or delay is caused by circumstances beyond the reasonable
control of the Securities Intermediary, including without limitation legal
constraint, emergency conditions, action or inaction of governmental, civil or
military authority, terrorism, fire, strike, lockout or other labor dispute,
war, riot, theft, flood, earthquake or other natural disaster, breakdown of
public or private or common carrier communication or transmission facilities,
equipment failure, or act, negligence or default of the Pledgor or (ii) such
failure or delay resulted from Securities Intermediary’s reasonable belief that
the action would have violated any guideline, rule or regulation of any
governmental authority.

 

16.

Pledgor agrees to pay Securities Intermediary, upon receipt of Securities
Intermediary’s invoice, all reasonable costs, expenses and attorneys’ fees
(including without limitation allocated costs of in-house counsel) incurred in
the preparation and administration of this Agreement (including any amendments
hereto or instruments or agreements required hereunder). Pledgor agrees to pay
Securities Intermediary, upon receipt of Securities Intermediary’s invoice, all
reasonable costs, expenses and attorneys’ fees (including without limitation
allocated costs of in-house counsel) incurred by Securities Intermediary in
connection with the enforcement of this Agreement or any instrument or agreement
required hereunder, including without limitation any reasonable costs,

 

S-3



--------------------------------------------------------------------------------

 

expenses, and fees arising out of the resolution of any conflict, dispute,
motion regarding entitlement to rights or rights of action, or other action to
enforce Securities Intermediary’s rights hereunder in a case arising under Title
11, United States Code. This paragraph 16 shall survive termination of this
Agreement.

 

17. Notwithstanding any of the other provisions of this Agreement, in the event
of the commencement of a case pursuant to Title 11, United States Code, filed by
or against the Pledgor, or in the event of the commencement of any similar case
under then applicable federal or state law providing for the relief of debtors
or the protection of creditors by or against the Pledgor, Securities
Intermediary may act as Securities Intermediary deems necessary to comply with
all applicable provisions of governing statutes and Pledgor shall not assert any
claim against Securities Intermediary for so doing.

 

18. If any term or provision of this Agreement shall be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than those to which it is held
invalid or unenforceable, shall be construed in all respects as if such invalid
or unenforceable term or provision were omitted.

 

19. This Agreement may be executed in counterparts, each of which shall be an
original, and all of which shall constitute one and the same agreement.

 

20. This Agreement shall be governed and construed in accordance with the law of
the State of New York excluding choice of law principles that would require
application of the laws of a jurisdiction other than the State of New York.

*        *        *        *        *         *

 

S-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor and the Pledgee have agreed to the terms of this
Agreement as of the date indicated above.

 

PLEDGOR:     PLEDGEE:

 

    BANK OF AMERICA, N.A.

 

By:

 

 

    By:  

 

Name:

 

 

    Name:  

 

Title:

 

 

    Title:  

 

 

Telephone No.:

 

 

        Telephone No.:  

 

 

Address:

    Address:

 

   

 

 

   

 

 

   

 

 

   

 

Date:

 

 

    Date:  

 

 

S-5



--------------------------------------------------------------------------------

Acknowledged and Agreed to:

 

BANC OF AMERICA SECURITIES LLC

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

Banc of America Securities LLC

Mutual Fund Operations, NC1-004-03-45

200 North College Street

Charlotte, NC 28255

 

S-6



--------------------------------------------------------------------------------

Exhibit A

[Letterhead of the Pledgee]

NOTICE OF EXCLUSIVE CONTROL

[Date]

BY FACSIMILE TRANSMISSION

((704) 335-6727) AND CERTIFIED MAIL

Banc of America Securities LLC

Mutual Fund Operations

NC1-004-03-45

200 North College Street

Charlotte, NC 28255

Re: [Pledgor] Account No. [                    ]

Ladies and Gentlemen:

As referenced in the Collateral Account Control Agreement, dated as of
                                        , among [Pledgor], Bank of America,
N.A., and Banc of America Securities LLC, we hereby give you notice of our
exclusive control over securities account number [                            ]
(the “Collateral Account”) and all financial assets credited thereto. You are
hereby instructed not to accept any direction, instruction or entitlement order
with respect to the Collateral Account or the financial assets credited thereto
from any person other than the undersigned.

You are hereby instructed to deliver the financial assets in the Collateral
Account and cash dividends, interest, income, earning, and other distributions
received with respect thereto, as follows:

 

 

 

 

 

 

 

 

 

 

Very truly yours, BANK OF AMERICA, N.A. By:  

 

Name:  

 

Title:  

 

 

cc: [Pledgor]

 

S-7



--------------------------------------------------------------------------------

SCHEDULE 2(g)

Equity Interests

Each of the below Grantors owns the following equity interests that are being
pledged pursuant to this Agreement:

 

Exact Legal Name

of Grantor

  

Name, Jurisdiction of
Formation and Type of Entity of
Pledged Subsidiary

  

Class or Type of
Pledged Interest

and Par Value

(including options,
warrants & similar
arrangements)

  

Total Amount

Authorized

(by class or type)

  

Total Amount
Issued

and Outstanding

(by class or type)

  

Total Amount

Pledged

(by shares

and % of issued
and

outstanding)

  

Certificate
Number(s)

  

Registrar or
Transfer
Agent, if any

ModusLink Global Solutions, Inc.    CMG Securities Corporation; Massachusetts
corporation    Common Stock, no par value    200,000 shares of Common Stock   
100 shares of Common Stock    100 shares of Common Stock; 100%    2010-1    N/A
ModusLink Global Solutions, Inc.    CMG@Ventures Capital Corp.; Delaware
corporation    Common Stock, $0.01 par value    1,000 shares of Common Stock   
1,000 shares of Common Stock    1,000 shares of Common Stock; 100%    2010-1   
N/A ModusLink Global Solutions, Inc.    CMG @Ventures, Inc.; Delaware
corporation    Common Stock, $0.01 par value    1,000 shares of Common Stock   
1,000 shares of Common Stock    1,000 shares of Common Stock; 100%    2010-1   
N/A ModusLink Global Solutions, Inc.    Modus Media, Inc.; Delaware corporation
   Common Stock; par value $0.01 per share    1,000 shares of Common Stock   
1,000 shares of Common Stock    1,000 shares of Common Stock; 100%    2010-1   
N/A ModusLink Global Solutions, Inc.    ModusLink Open Channel Solutions, Inc.;
Delaware corporation    Common Stock; par value $0.01 per share    1,000 shares
of Common Stock    1,000 shares of Common Stock    1,000 shares of Common Stock;
100%    2010-1    N/A

 

S-8



--------------------------------------------------------------------------------

Exact Legal Name

of Grantor

  

Name, Jurisdiction of
Formation and Type of Entity
of Pledged Subsidiary

  

Class or Type of
Pledged Interest
and Par Value

(including options,
warrants & similar
arrangements)

  

Total Amount

Authorized

(by class or type)

  

Total Amount
Issued

and Outstanding

(by class or type)

  

Total Amount

Pledged

(by shares

and % of issued
and

outstanding)

  

Certificate
Number(s)

  

Registrar or
Transfer
Agent, if any

ModusLink Global Solutions, Inc.    ModusLink PTS, Inc.; Delaware corporation   
Common Stock; par value $0.01 per share    1,000 shares of Common Stock    1,000
shares of Common Stock    1,000 shares of Common Stock; 100%    2010-1    N/A
ModusLink Global Solutions, Inc.    Tech for Less LLC; Delaware limited
liability company    Membership Interests; no par value    N/A    N/A    100%
Membership Interests    N/A    N/A Modus Media, Inc.    ModusLink Corporation;
Delaware corporation    Common Stock; par value $0.01 per share    3,000 shares
of Common Stock    2,000 shares of Common Stock    2,000 shares of Common Stock;
100%    2010-1    N/A ModusLink Corporation    Sol Holdings, Inc.; Delaware
corporation    Common Stock; par value $0.01 per share    1,000 shares of Common
Stock    100 shares of Common Stock    100 shares of Common Stock; 100%   
2010-1    N/A ModusLink Corporation    Modus Media International (Ireland)
Limited; Delaware corporation    Common Stock; par value $1.00 per share   
1,000 shares of Common Stock    1,000 shares of Common Stock    1,000 shares of
Common Stock; 100%    2010-1    N/A ModusLink Corporation    Modus Media
International Documentation Services (Ireland) Ltd.; Delaware corporation   
Common Stock; par value $1.00 per share    1,000 shares of Common Stock    1,000
shares of Common Stock    1,000 shares of Common Stock; 100%    2010-1    N/A
ModusLink Corporation    SalesLink LLC; Delaware limited liability company   
Membership Interests; no par value    N/A    N/A    100% Membership Interests   
N/A    N/A

 

S-9



--------------------------------------------------------------------------------

Exact Legal Name

of Grantor

  

Name, Jurisdiction of
Formation and Type of Entity
of Pledged Subsidiary

  

Class or Type of
Pledged Interest
and Par Value

(including options,
warrants & similar
arrangements)

  

Total Amount

Authorized

(by class or type)

  

Total Amount
Issued

and Outstanding

(by class or type)

  

Total Amount

Pledged

(by shares

and % of issued
and

outstanding)

  

Certificate
Number(s)

  

Registrar or
Transfer
Agent, if any

ModusLink Corporation    SalesLink Mexico Holding Corp.; Delaware corporation   
Common Stock; par value $0.01 per share    1,000 shares of Common Stock    1,000
shares of Common Stock    1,000 shares of Common Stock; 100%    2    N/A
ModusLink Corporation    ModusLink Mexico S.A. de C.V.; Mexico entity   
Ordinary Shares; par value $1.00 Mexican currency    50,000 Ordinary shares   

ModusLink Corporation holds 49,999 Ordinary shares

 

Modus Media International Documentation Services (Ireland) Limited holds 1
Ordinary share

 

   32,500 Ordinary shares pledged by ModusLink Corporation; 65%   

19 and 20

 

 

 

18

   N/A ModusLink Corporation    ModusLink B.V.; The Netherlands entity   
€100,000    €100,000    €20,000    €13,000; 65%    N/A    N/A

 

S-10



--------------------------------------------------------------------------------

Exact Legal Name

of Grantor

  

Name, Jurisdiction of
Formation and Type of Entity
of Pledged Subsidiary

  

Class or Type of
Pledged Interest
and Par Value

(including options,
warrants & similar
arrangements)

  

Total Amount

Authorized

(by class or type)

  

Total Amount
Issued

and Outstanding

(by class or type)

  

Total Amount

Pledged

(by shares

and % of issued
and

outstanding)

  

Certificate
Number(s)

  

Registrar or
Transfer
Agent, if any

ModusLink Corporation    ModusLink Hungary Kft.; Hungary entity    HUF 3,000,000
   HUF 3,000,000   

ModusLink Corporation owns a quota representing HUF 2,900,000 of the registered
capital

 

Modus Media International Ireland (Holdings) owns quota representing HUF 100,000
of the registered capital

  

HUF

1,950,000; 65% pledged by ModusLink Corporation

   N/A    N/A ModusLink Corporation    ModusLink France S.A.S; France entity   
100,000 Common    100,000 Common   

100,000

Common

   65,000 Common; 65%    N/A    N/A ModusLink Corporation    ModusLink Czech
Republic s.r.o; Czech Republic entity    CZK 200,000    CZK 200,000    CZK
200,000    CZK 130,000; 65%    N/A    N/A ModusLink Corporation    ModusLink
Pte. Ltd.; Singapore entity    100,000 Ordinary shares; issued share capital of
SGD100,000    N/A    100,000 Ordinary shares    65,000 Ordinary shares; 65%   
11 & 12    N/A

 

S-11



--------------------------------------------------------------------------------

Exact Legal Name

of Grantor

  

Name, Jurisdiction of
Formation and Type of Entity
of Pledged Subsidiary

  

Class or Type of
Pledged Interest
and Par Value

(including options,
warrants & similar
arrangements)

  

Total Amount

Authorized

(by class or type)

  

Total Amount
Issued

and Outstanding

(by class or type)

  

Total Amount

Pledged

(by shares

and % of issued
and

outstanding)

  

Certificate
Number(s)

  

Registrar or
Transfer
Agent, if any

ModusMedia International (Ireland) Limited    Modus Media International Ireland
(Holdings); Ireland entity    Ordinary shares; Nominal Par Value €1.26973808   
12,200,000 Ordinary shares    10,188,728 Ordinary shares (10,188,727 Ordinary
shares held by ModusMedia International (Ireland) Limited and 1 Ordinary share
held by Modus Media International Leinster Unlimited)    6,622,674 Ordinary
shares pledged by ModusMedia International (Ireland) Limited; 65%    N/A    N/A`
Sol Holdings, Inc.    Sol Services Corporation, S.A. de C.V.; Mexico entity   
Ordinary shares; par value $1.00 Mexican currency    50,000 Ordinary shares   

49,999 Ordinary shares held by Sol Holdings, Inc.

 

1 Ordinary share held by Modus Media International Documentation Services
(Ireland) Ltd.

   32,500 Ordinary shares pledged by Sol Holdings, Inc.; 65%   

6 and 7

 

 

 

5

   N/A

 

S-12



--------------------------------------------------------------------------------

SCHEDULE 7(f)

Grantor Information

 

I.    II.    III.    IV.

Name

  

Jurisdiction of

Formation/

Form of Equity/I.D. Number

  

Address of Chief

Executive Office

  

Trade Styles/Trade Names

ModusLink Global Solutions, Inc.

  

Delaware corporation; 2090118

 

Certificate of Ownership and Merger filed on September 29, 2008 changing name
from CMGI, Inc. to ModusLink Global Solutions, Inc.

   1100 Winter Street, Suite 4600 Waltham, MA 02451   

CMGI

 

ModusLink

Modus Media, Inc.

   Delaware corporation; 2720120    1100 Winter Street, Suite 4600 Waltham, MA
02451   

ModusLink

CMGI

ModusLink Corporation

   Delaware corporation; 2831732    1100 Winter Street, Suite 4600 Waltham, MA
02451   

ModusLink

CMGI

Sol Holdings, Inc.

   Delaware corporation; 3247458    1100 Winter Street, Suite 4600 Waltham, MA
02451   

ModusLink

CMGI

Modus Media International

(Ireland) Limited

   Delaware corporation; 2175959    1100 Winter Street, Suite 4600 Waltham, MA
02451   

ModusLink

CMGI

 

S-13



--------------------------------------------------------------------------------

ModusLink Open Channel

Solutions, Inc.

  

Delaware corporation; 3301405

 

Certificate of Amendment filed on January 30, 2009 changing name from Open
Channel Solutions, Inc. to ModusLink Open Channel Solutions, Inc.

  

1100 Winter Street, Suite 4600 Waltham, MA 02451

 

Prior Chief Executive Office:

Three Allied Drive

Dedham, MA 02026

  

ModusLink OCS

ModusLink

CMGI

ModusLink PTS, Inc.

   Delaware corporation; 4610797   

1100 Winter Street, Suite 4600 Waltham, MA 02451

 

Prior Chief Executive Office:

5233 South Old State Road 37

Bloomington, IN 47401

  

ModusLink

ModusLink PTS

PTS Electronics

PTS Corporation

Tronics Trading

Tronix Store

CMGI

Tech for Less LLC

   Delaware limited liability company; 4249365   

1100 Winter Street, Suite 4600 Waltham, MA 02451

 

Prior Chief Executive Office:

1610 Garden of the Gods Road

Colorado Springs, CO 80907

  

Tech For Less

 

Tech for Less

 

Tech 4 Less

 

S-14



--------------------------------------------------------------------------------

SCHEDULE 9(e)

Investment Property

Each of the below Grantors owns the following equity interests that are not
being pledged pursuant to this Agreement:

 

Exact Legal Name

of Grantor

  

Name, Jurisdiction of Formation and Type of Entity of Subsidiary

ModusLink Corporation

   ModusLink Limited, a United Kingdom entity

ModusLink Corporation

   Modus Media International Leinster Unlimited, a British Virgin Island entity

ModusLink Corporation

   Logistix Holdings Europe Limited, an Ireland entity

ModusLink Corporation

   ModusLink Solutions Services Pte. Ltd., a Singapore entity

ModusLink Corporation

   ModusLink Japan K.K., a Japan entity

ModusLink Corporation

   SalesLink International (Singapore) Pte. Ltd., a Singapore entity

ModusLink Open Channel Solutions, Inc.

   ModusLink Open Channel Solutions B.V., The Netherlands entity

ModusLink Open Channel Solutions, Inc.

   Open Channel Solutions Pty Limited, an Australia entity

ModusLink Open Channel Solutions, Inc.

   ModusLink Open Channel Solutions KK, a Japan entity

 

S-15



--------------------------------------------------------------------------------

SECURITIES ACCOUNTS:

 

Grantor

  

Name and Address of
Securities Intermediary

ModusLink Corporation   

Banc of America Securities LLC

1 Financial Center, 37th Floor

Boston, MA 02111

ModusLink Global Solutions, Inc.   

Banc of America Securities LLC

1 Financial Center, 37th Floor

Boston, MA 02111

ModusLink Global Solutions, Inc.   

UBS Financial Services

1 Post Office Square

33rd Floor

Boston, MA 02109

ModusLink Global Solutions, Inc.   

UBS Financial Services

1 Post Office Square

33rd Floor

Boston, MA 02109

 

S-16



--------------------------------------------------------------------------------

SCHEDULE 9(f)

Deposit Accounts

 

Grantor

  

Bank

  

Address

ModusLink Corporation    Bank of America, N.A.   

135 South LaSalle Street, Ste. 241

Chicago, IL 60603

ModusLink Corporation    Wachovia Bank   

8911 Brier Creek Pkwy

Raleigh, NC

ModusLink Global Solutions, Inc.    Silicon Valley Bank   

2221 Washington Street

Newton, MA 02462

ModusLink PTS, Inc.    Regions Bank   

One Indiana Square, Suite 215

Indianapolis, IN 46204

ModusLink Open Channel Solutions, Inc.    Citizens Bank   

53 State Street

MBS950

Boston, MA 02109

 

S-17



--------------------------------------------------------------------------------

Tech for Less LLC    Southwest Bank   

13205 Manchester Road

St. Louis, MO 63131

Tech for Less LLC    Bank of Colorado   

421 N. Tejon St.

Colorado Springs, CO 80903

 

S-18



--------------------------------------------------------------------------------

SCHEDULE 9(i)

Commercial Tort Claims

 

Grantor

  

Adverse Party(ies)

  

Nature of Claim Status of Claim

None    None    None

 

S-19



--------------------------------------------------------------------------------

SCHEDULE 9(j)

Internet Property Rights

Internet Domain Names:

ModusLink Global Solutions, Inc.

None

Modus Media, Inc.

None

ModusLink Corporation

 

No.

  

Internet Domain Name

  

Name/Address Registrar

                    1.    adforce-mail.com    Network Solutions
www.networksolutions.com             2.    adforce-mail.net    Network Solutions
www.networksolutions.com             3.    adforce-mail.org    Network Solutions
www.networksolutions.com             4.    adforcemail.com    Network Solutions
www.networksolutions.com             5.    adforcemail.net    Network Solutions
www.networksolutions.com             6.    adforcemail.org    Network Solutions
www.networksolutions.com             7.    cmgi-asia.net    Network Solutions
www.networksolutions.com             8.    cmgi-asia.org    Network Solutions
www.networksolutions.com             9.    cmgi.com    Network Solutions
www.networksolutions.com             10.    cmgiasia.net    Network Solutions
www.networksolutions.com            

 

S-20



--------------------------------------------------------------------------------

No.

  

Internet Domain Name

  

Name/Address Registrar

                    11.    cmgiasia.org    Network Solutions
www.networksolutions.com             12.    logistix.com    Network Solutions
www.networksolutions.com             13.    logistixmsfl.net    Network
Solutions www.networksolutions.com             14.    logistixmsire.net   
Network Solutions www.networksolutions.com             15.    mmimsangers.net   
Network Solutions www.networksolutions.com             16.    mmimsbudapest.net
   Network Solutions www.networksolutions.com             17.    mmimsfutian.net
   Network Solutions www.networksolutions.com             18.    mmimsjapan.net
   Network Solutions www.networksolutions.com             19.    mmimsjapan2.net
   Network Solutions www.networksolutions.com             20.    mmimsjapan3.net
   Network Solutions www.networksolutions.com             21.   
mmimskunshan.net    Network Solutions www.networksolutions.com             22.
   mmimslimerick.net    Network Solutions www.networksolutions.com            
23.    mmimsmex.net    Network Solutions www.networksolutions.com            
24.    mmimsmonterrey.net    Network Solutions www.networksolutions.com         
   25.    mmimsnash.net    Network Solutions www.networksolutions.com         
   26.    mmimsnc.net    Network Solutions www.networksolutions.com            
27.    mmimspenang.net    Network Solutions www.networksolutions.com            

 

S-21



--------------------------------------------------------------------------------

No.

  

Internet Domain Name

  

Name/Address Registrar

                    28.    mmimspudong.net    Network Solutions
www.networksolutions.com             29.    mmimsscot.net    Network Solutions
www.networksolutions.com             30.    mmimsshanghai.net    Network
Solutions www.networksolutions.com             31.    mmimsshenzhen.net   
Network Solutions www.networksolutions.com             32.    mmimssongjiang.net
   Network Solutions www.networksolutions.com             33.    mmimstaiwan.net
   Network Solutions www.networksolutions.com             34.    modus.com   
Network Solutions www.networksolutions.com             35.    moduslink.biz   
Network Solutions www.networksolutions.com             36.    moduslink.cn   
Network Solutions www.networksolutions.com             37.    moduslink.co.uk   
Network Solutions www.networksolutions.com             38.    moduslink.com   
Network Solutions www.networksolutions.com             39.    moduslink.com.cn
   Network Solutions www.networksolutions.com             40.    moduslink.de   
Network Solutions www.networksolutions.com             41.    moduslink.info   
Network Solutions www.networksolutions.com             42.    moduslink.name   
Network Solutions www.networksolutions.com             43.    moduslink.net   
Network Solutions www.networksolutions.com             44.    moduslink.org   
Network Solutions www.networksolutions.com            

 

S-22



--------------------------------------------------------------------------------

No.

  

Internet Domain Name

  

Name/Address Registrar

                    45.    moduslink.tv   

Network Solutions

www.networksolutions.com

            46.    moduslink.us    Network Solutions www.networksolutions.com   
         47.    moduslink.ws    Network Solutions www.networksolutions.com      
      48.    moduslinkglobalsolutions.com    Network Solutions
www.networksolutions.com             49.    moduslinkgs.com    Network Solutions
www.networksolutions.com             50.    moduslinkocs.com    Network
Solutions www.networksolutions.com             51.    moduslinkocs.net   
Network Solutions www.networksolutions.com             52.    moduslinkpts.com
   Network Solutions www.networksolutions.com             53.   
moduslinkpts.net    Network Solutions www.networksolutions.com             54.
   modusmedia-asia.com    Network Solutions www.networksolutions.com            
55.    modusmedia.com   

Network Solutions

www.networksolutions.com

            56.    modusmedia.net    Network Solutions www.networksolutions.com
            57.    modusmedia.org    Network Solutions www.networksolutions.com
            58.    pmc.com    Network Solutions www.networksolutions.com      
      59.    saleslink.com    Network Solutions www.networksolutions.com      
      60.    serversoftwaresubscription.com    Network Solutions
www.networksolutions.com             61.    sliq-link.com    Network Solutions
www.networksolutions.com            

 

S-23



--------------------------------------------------------------------------------

No.

  

Internet Domain Name

  

Name/Address Registrar

                    62.    sliqlink.com    Network Solutions
www.networksolutions.com             63.    tronixstore.com    Network Solutions
www.networksolutions.com             64.    ventures.com    Network Solutions
www.networksolutions.com             65.    Moduslink.com.tw   

Pchome

www.pchome.com.tw

           

Sol Holdings, Inc.

None

Modus Media International (Ireland) Limited

None

ModusLink Open Channel Solutions, Inc.

 

No.

  

Internet Domain Name

  

Name/Address Registrar

                    1.    ocs.com   

Network Solutions

www.networksolutions.com

            2.    ocs.au.com**   

NetRegistry Pty Ltd.

www.netregistry.com.au

            3.    open-channels.com   

Network Solutions

www.networksolutions.com

            4.    openchannels.com.au   

NetRegistry Pty Ltd.

www.netregistry.com.au

            5.    openchannelsolutions.com   

Network Solutions

www.networksolutions.com

            6.    openchannelsolutions.com.au   

NetRegistry Pty Ltd.

www.netregistry.com.au

           

 

S-24



--------------------------------------------------------------------------------

No.

  

Internet Domain Name

  

Name/Address Registrar

                    7.    rrd.co.jp   

SoftBank Telecom Corp.

tm.softbank.jp/English

           

ModusLink PTS, Inc.

 

No.

  

Internet Domain Name

  

Name/Address Registrar

                    1.    moduslinkptstvboards.biz   

Network Solutions

www.networksolutions.com

            2.    moduslinkptstvboards.com   

Network Solutions

www.networksolutions.com

            3.    moduslinkptstvboards.net   

Network Solutions

www.networksolutions.com

            4.    ptscorp.com   

Network Solutions

www.networksolutions.com

            5.    bluemarlintrading.com   

Network Solutions

www.networksolutions.com

            6.    etronicstrading.com   

Network Solutions

www.networksolutions.com

            7.    tronicstrader.com   

Network Solutions

www.networksolutions.com

            8.    tronicstrading.com   

Network Solutions

www.networksolutions.com

           

 

S-25



--------------------------------------------------------------------------------

Tech for Less LLC

 

No.

  

Internet Domain Name

  

Name/Address Registrar

                    1.    firesale-auctions.com   

Network Solutions

www.networksolutions.com

            2.    firesale-marketplace.com   

Network Solutions

www.networksolutions.com

            3.    firesale.com   

Network Solutions

www.networksolutions.com

            4.    firesale.us   

Network Solutions

www.networksolutions.com

            5.    firesaleauctions.com   

Network Solutions

www.networksolutions.com

            6.    firesalemarketplace.com   

Network Solutions

www.networksolutions.com

            7.    living4less.biz   

Network Solutions

www.networksolutions.com

            8.    living4less.com   

Network Solutions

www.networksolutions.com

            9.    living4less.us   

Network Solutions

www.networksolutions.com

            10.    livingforless.biz   

Network Solutions

www.networksolutions.com

            11.    livingforless.com   

Network Solutions

www.networksolutions.com

            12.    livingforless.net   

Network Solutions

www.networksolutions.com

            13.    livingforless.us   

Network Solutions

www.networksolutions.com

            14.    restream.com   

Network Solutions

www.networksolutions.com

            15.    tech4less.biz   

Network Solutions

www.networksolutions.com

            16.    tech4less.com   

Network Solutions

www.networksolutions.com

            17.    tech4less.info   

Network Solutions

www.networksolutions.com

           

 

S-26



--------------------------------------------------------------------------------

No.

  

Internet Domain Name

  

Name/Address Registrar

                    18.    tech4less.mobi   

Network Solutions

www.networksolutions.com

            19.    tech4less.net   

Network Solutions

www.networksolutions.com

            20.    tech4less.org   

Network Solutions

www.networksolutions.com

            21.    tech4less.us   

Network Solutions

www.networksolutions.com

            22.    tech4less2go.com   

Network Solutions

www.networksolutions.com

            23.    techfolress.com   

Network Solutions

www.networksolutions.com

            24.    techforless.biz   

Network Solutions

www.networksolutions.com

            25.    techforless.com   

Network Solutions

www.networksolutions.com

            26.    techforless.info   

Network Solutions

www.networksolutions.com

            27.    techforless.mobi   

Network Solutions

www.networksolutions.com

            28.    techforless.net   

Network Solutions

www.networksolutions.com

            29.    techforless.org   

Network Solutions

www.networksolutions.com

            30.    techforless.us   

Network Solutions

www.networksolutions.com

            31.    techforless2go.com   

Network Solutions

www.networksolutions.com

            32.    techfourless.com   

Network Solutions

www.networksolutions.com

            33.    techfourless.net   

Network Solutions

www.networksolutions.com

           

 

S-27



--------------------------------------------------------------------------------

No.

  

Internet Domain Name

  

Name/Address Registrar

                    34    techfroless.com   

Network Solutions

www.networksolutions.com

           

Internet Websites:

ModusLink Global Solutions, Inc.

www.moduslink.com, the name and address of the internet service provider is
ModusLink Corporation, 1100 Winter Street, Suite 4600, Waltham, MA 02451.

Modus Media, Inc.

None.

ModusLink Corporation

None.

Sol Holdings, Inc.

None.

Modus Media International (Ireland) Limited

None.

ModusLink Open Channel Solutions, Inc.

www.openchannelsolutions.com, the name and address of the internet service
provider is Internap, 70 Inner Belt Road, Somerville, MA 02143.

ModusLink PTS, Inc.

www.tronicstrading.com, the name and address of the internet service provider is
ModusLink PTS, Inc., P.O Box 272, 5233 Old State Road 37, Bloomington, IN
47402-0271

Tech for Less LLC

www.techforless.com, the name and address of the internet service provider is
Tech for Less LLC, 1610 Garden of the Gods Road, Colorado Springs, CO 80907.

 

S-28



--------------------------------------------------------------------------------

EXHIBIT A

Form of Security Joinder Agreement

SECURITY JOINDER AGREEMENT

THIS SECURITY JOINDER AGREEMENT dated as of                     , 20     (this
“Security Joinder Agreement”), is made by
                                                                 , a
                     (the “Joining Grantor”), in favor of BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent (the “Administrative Agent”) for the
Secured Parties (as defined in the Security Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings given to
such terms in such Security Agreement).

RECITALS:

A. MODUSLINK GLOBAL SOLUTIONS, INC., a Delaware corporation (the “Borrower
Agent”), certain of its Subsidiaries and the Administrative Agent are party to
an Amended and Restated Security Agreement dated as of February 1, 2010 (as in
effect on the date hereof, the “Security Agreement”).

B. The Joining Grantor is a Subsidiary of the Borrower Agent and is required by
the terms of the Credit Agreement to become a Guarantor and be joined as a party
to the Security Agreement as a Grantor.

C. The Joining Grantor will materially benefit directly and indirectly from the
making and maintenance of the extensions of credit made from time to time under
the Credit Agreement and Related Credit Arrangements.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and Related Credit Arrangements,
the Joining Grantor hereby agrees as follows:

1. Joinder. The Joining Grantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a Grantor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Grantor or to which each Grantor is subject thereunder, including without
limitation the grant pursuant to Section 2 of the Security Agreement of a
security interest to the Administrative Agent for the benefit of the Secured
Parties in the property and property rights constituting Collateral (as defined
in Section 2 of the Security Agreement) of such Grantor or in which such Grantor
has or may have or acquire an interest or the power to transfer rights therein,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located, as security for the payment and performance of the Secured
Obligations (as defined in the Security Agreement), all with the same force and
effect as if the Joining Grantor were a signatory to the Security Agreement.

2. Affirmations. The Joining Grantor hereby acknowledges and reaffirms as of the
date hereof with respect to itself, its properties and its affairs each of the
waivers, representations, warranties, acknowledgements and certifications
applicable to any Grantor contained in the Security Agreement.

3. Supplemental Schedules and Other Information. Attached to this Security
Joinder Agreement are duly completed schedules (the “Supplemental Schedules”)
supplementing as thereon indicated the respective Schedules to the Security
Agreement. The Joining Grantor shall supplement all

 

1



--------------------------------------------------------------------------------

other information delivered to the Administrative Agent in connection with the
Security Agreement (including, without limitation, the information indicated in
Section 9(e), Section 9(f), and Section 9(j) of the Security Agreement). The
Joining Grantor represents and warrants that the information contained on each
of the Supplemental Schedules and all other supplemental information with
respect to such Joining Grantor and its properties and affairs is true, complete
and accurate as of the date hereof.

4. Severability. The provisions of this Security Joinder Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Security Joinder Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.

5. Counterparts. This Security Joinder Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Grantor. Without limiting the foregoing provisions of this
Section 4, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Security Joinder Agreement.

6. Delivery. Joining Grantor hereby irrevocably waives notice of acceptance of
this Security Joinder Agreement and acknowledges that the Secured Obligations
are and shall be deemed to be incurred, and credit extensions under the Loan
Documents and Related Credit Arrangements made and maintained, in reliance on
this Security Joinder Agreement and the Grantor’s joinder as a party to the
Security Agreement as herein provided.

7. Governing Law; Venue; Waiver of Jury Trial. The provisions of Section 28 of
the Security Agreement are hereby incorporated by reference as if fully set
forth herein.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Grantor has duly executed and delivered this
Security Joinder Agreement as of the day and year first written above.

 

JOINING GRANTOR:

 

By:  

 

Name:  

 

Title:  

 

 

3



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 2(g)

Equity Interests

 

Exact Legal

Name

of Grantor

   Name, Jurisdiction of
Formation and Type of Entity
of Pledged Subsidiary    Class or Type of
Pledged Interest
and Par Value
(including options,
warrants & similar
arrangements)    Total
Amount
Authorized
(by class or
type)    Total Amount
Issued
and
Outstanding
(by class or type)    Total Amount
Pledged
(by shares
and % of
issued and
outstanding)    Certificate
Number(s)    Registrar or
Transfer
Agent, if any                                                                  
                                                                                

Delivered pursuant to Security Joinder Agreement of
                                                             .

Applicable Date:                 , 20    

 

4



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 7(f)

Grantor Information

 

I.

 

II.

 

III.

 

IV.

Name

 

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

 

Address of Chief

Executive Office

 

Trade Styles

Delivered pursuant to Security Joinder Agreement of
                                                             .

Applicable Date:                     , 20    

 

5



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 9(e)

Investment Property

 

Securities Accounts

        Other Investment Property

Name and Address of

Securities Intermediary

  

Account

Number

   Name and Type
of Issuer    Quantity of Shares
or Other Interest    Certificate
Number(s) Grantor            

Delivered pursuant to Security Joinder Agreement of
                                                             .

Applicable Date:                     , 20    

 

6



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 9(f)

Deposit Accounts

 

    Name and Address of       Certificate of Deposit No.

Grantor

 

Depository Institution

 

Account No.

 

(If applicable)

Delivered pursuant to Security Joinder Agreement of
                                                             .

Applicable Date:                     , 20    

 

7



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 9(i)

Commercial Tort Claims

 

Grantor

 

Adverse Party(ies)

 

Nature of Claim Status of Claim

Delivered pursuant to Security Joinder Agreement of
                                                             .

Applicable Date:                     , 20    

 

8



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 9(j)

Internet Property Rights

As to each Grantor:

 

(i) Internet Domain Name

 

(ii) Name/Address of Registrar of such Internet Domain

 

(iii) Name of Each Internet Website Operated by Grantor

 

(iv) Name/Address of Internet Service Provider through whom each website is
operated

 

9



--------------------------------------------------------------------------------

EXHIBIT B

SECURITY AGREEMENT SUPPLEMENT

THIS SECURITY AGREEMENT SUPPLEMENT dated as of                     , 20    
(this “Security Agreement Supplement”), is made by
                                        , a                      (the
“Grantor”), in favor of BANK OF AMERICA, N.A., in its capacity as Administrative
Agent (the “Administrative Agent”) for the Secured Parties (as defined in the
Security Agreement referenced below; all capitalized terms used but not defined
herein shall have the meanings given to such terms in such Security Agreement).

RECITALS:

A. The Grantor is party to that certain Amended and Restated Security Agreement
dated as of February 1, 2010 (as in effect on the date hereof, the “Security
Agreement”), among MODUSLINK GLOBAL SOLUTIONS, INC., a Delaware corporation (the
“Borrower Agent”), certain of the Borrower Agent’s Subsidiaries and the
Administrative Agent.

B. The Grantor has acquired rights in the Investment Property listed on Annex A
to this Security Agreement Supplement (the “Additional Interests”) and desires
to pledge, and evidence its prior pledge, to the Administrative Agent for the
benefit of the Secured Parties all of the Additional Interests in accordance
with the terms of the Credit Agreement and the Security Agreement.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and Related Credit Arrangements,
the Grantor hereby agrees as follows:

1. Affirmations. The Grantor hereby reaffirms and acknowledges the pledge to,
and the grant of security interest in, the Additional Interests contained in the
Security Agreement and pledges to the Administrative Agent for the benefit of
the Secured Parties, and grants to the Administrative Agent for the benefit of
the Secured Parties a first priority lien and security interest in, the
Additional Interests and all of the following:

(a) all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on
conversion of any or all of the Additional Interests or other Investment
Property or (y) by its or their terms exchangeable or exercisable for or
convertible into any Additional Interest or other Investment Property;

(b) all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing;

(c) all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

 

1



--------------------------------------------------------------------------------

(d) all proceeds of any of the foregoing.

The Grantor hereby acknowledges, agrees and confirms by its execution of this
Security Agreement Supplement that the Additional Interests constitute
“Investment Property” under and are subject to the Security Agreement, and the
items of property referred to in clauses (a) through (d) above (the “Additional
Collateral”) shall collectively constitute “Collateral” under and are subject to
the Security Agreement. Each of the representations and warranties with respect
to Investment Property and Collateral contained in the Security Agreement is
hereby made by the Grantor with respect to the Additional Interests and the
Additional Collateral, respectively. The Grantor further represents and warrants
that Annex A attached to this Security Agreement Supplement contains a true,
correct and complete description of the Additional Interests, and that all other
documents required to be furnished to the Administrative Agent pursuant to
Sections 3 and 9 of the Security Agreement in connection with the Additional
Collateral have been delivered or are being delivered simultaneously herewith to
the Administrative Agent. The Grantor further acknowledges that Schedule 2(g) to
the Security Agreement shall be deemed, as to it, to be supplemented as of the
date hereof to include the Additional Interests as described on Annex A to this
Security Agreement Supplement.

2. Counterparts. This Security Agreement Supplement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Security Agreement Supplement to produce or account for more than one such
counterpart executed by the Grantor. Without limiting the foregoing provisions
of this Section 5, the provisions of Section 10.10 of the Credit Agreement shall
be applicable to this Security Agreement Supplement.

3. Governing Law; Venue; Waiver of Jury Trial. The provisions of Section 28 of
the Security Agreement are hereby incorporated by reference as if fully set
forth herein.

IN WITNESS WHEREOF, the Grantor has caused this Security Agreement Supplement to
be duly executed by its authorized officer as of the day and year first above
written.

 

GRANTOR:

 

By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

ANNEX A

(to Security Agreement Supplement of              dated             )

Additional Interests

 

Exact Legal

Name

of Grantor

  

Name, Jurisdiction of
Formation and Type of Entity

of Pledged Subsidiary

   Class or Type of
Pledged Interest
and Par Value
(including options,
warrants & similar
arrangements)    Total Amount
Authorized
(by class or
type)    Total Amount
Issued
and Out standing
(by class or type)    Total Amount
Pledged
(by shares
and % of
issued and
outstanding)    Certificate
Number(s)    Registrar or
Transfer
Agent, if any